Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 1 of 35


                              ooit.v('
                                     tç
                                     - Q)l
                                         v'
                                         -.
                                           î$.
                                             4y - t.   -
                                                       z$-f'ùtî. L'eurt
                                                                      '         FILED BY                 D.C .
                              %'tz'
                              .    i'
                                    R+f'n '-3
                                            I. 1.s#.tkc$- f't(,rt(jc                   J0L ?q 2021
                                                                                       cAuNun
                                                                                            GK
                                                                                             ELJ)m(
                                                                                       s n orFtt
                                                                                                  Ijs
                                                                                                    O'
                                                                                                     B
                                                                                                     rCt.
                                                                                                        jT
                                                                                                  .-jsiAki

 Vf-fïot.Pkt(*4.;
      '''
        ù.,ktqcttzm-t.
 V
                                                                      (,,s, ûc.ù
                                                                               ,',L.
                                                                                   qc'
                                                                                     t.b%C9L)''
                                                                                              7
                                                                                                      km %
 Uo.t.
     zutsu-   t-zatk Gkm4fttf.                  ,

    gtc,t.,#.fI-


                                  frhcttoka           gc:Jocv .
                                                              -
                                                              $tp:t.4t
                                                                     .
                                                                     )kt: (?ucsuctkat
                                                               %
                                                               '
                                                               î%'î'zt-rj(t)t4)4.
                                                                                *i)

                   C.
                    (;-
                      v.s ocuo,k-t
                                 a. c.
                                     -
                                     tet-
                                        '
                                        .mtkc,-ïl-,ç-'.ctnL. Piecl,q(''
                                                                      -('ize,z.e'
                                                                                .
                                                                                )i
     b.
      / ook.t 4,k,oo:
                    -)A
                    <               .
                                              ff'u       cef?feîtt'qlc.-ttt.
                                                                           liq , '
                                                                                 l4Q,
                                                                                    ''elo)
                                                                                m

     f-êsgzclt-<,
                ttx/ k.
                      ycves .
                            -
                            pk..5 Mooclf'
                                        ob!e fQock' scr. ctka Or-d+c
     f+t;tuckeït'
                ) k'
                   h.S 5tî'
                          ï$-..
                              é.ett:i-                     11kv'té 5t.'
                                                                      -O.tzJ ckest,t J'-
                    ..




     W e
              cktsp'ncvttue f- '
                               tc!uTt -h'ù?- o'A.64?.ve(;t fo-ccl'-to'a Cî$ l  a.s
     StatkkAt.k.            5ugz,
                                -ok5tcl (klek'5.t. uok'lt, sesoc        k t:/'
               .

                          >

     Ack%: (.uk-- t-totkv,t.o?
                                           (c-
                                             aJ.1..0zh c() 5-urp
                                                           .
                                                                    .-.
                                                                      é.
                                                                       -c'tjecl
                    7ruu/tctwol fkaqf i,ùt (curi j     .tkl(.
                                                            jj . 1-ufx$ hcocz
                                                                .
          (

     f         t. /,
     -.l.-t:ttJ.
                                                ''
     ('c;v.C-,ku pvhy,
                     ct                             ;ut.
                                                       ss#..
                                                           lol
                                                             -t tt,                                 %c,Jt
                                                                                                        c'cï
     t-
      ';h k'
           h         .
                     (!             trcso,
                                         -sltncscu/ c.V.J t'
                                                           c'
                                                            vA?
                                                              j.
                                                               'irll,'ïf)'  -
                                                                                    r'4 t-stko 6.
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 2 of 35



       Jt$(u:5eJ bc-tcw ;go('fQuko). to -t-t,e csbw .e0cloc/ lî-




       U i#          !t;'S'2 (c7(1)(Aà('kj
                     ,




                          '

                          L .4 c-h
                                 .c.
                                   -l              f-hkqc,1x
                                                           ysi.
                                                              $
            U.qJ+< l8 t)-Tc   ...>'3 $-J-                .lYt4e gou''t jo,acyy l
                                          2.(.t')t'')t''')
           c+ctcalzn ct,-co;w sl-cso tv s c.
                                      .    -jf'ctzht       t)4
                                                             ,f'/'mctGzvl'
                                                                         j .-3'nè1'lê''l
                                                      )    .



           f'cJ'oct tnî%              /.x
                                        ?c 3tza.
                                               1.dpht:t.                      ip.
                                                                                vjgr'
                                                                                    .j:k,p'
                                                                                          w é'paj-.; efL'r'e
                                                                               Jk.                .
                xl-t:tt /vhc1-t()k,,, k,()tozoec) 4-4: clp)te,ctTt..
                   o(         -                                    n1. 1q,
                                                                         -tL'çf
  0,,,
     31. feju.,J1. t,
                    ut,1 f.
                          ?)('(' f.lv
                                    i
                                    ?- jocp,    8% c,4fc.l
                                                         q c.q
       %                                      l- it-+ otpflc.,clczv/k
        tc             2 ('cec1- kM zq) t:jrom'                         .



  OLozh zwcl-ton                           (tncldcs-tô(q                    kn,j 5''t?/t?.é',
                                                                                            .
                                                                                            cce   Cj
                                                                                                   41-j
                                             WWY                                         '5'
                                               X

    ( 1ùe Y ckôo kqac-s (    -..I.
                                 -J. cdftes x     .
                                                  ,
                                                  t: e ctê(..nclt-nt 'j
                                                                      .
                                                                      Acç
                                                          '/
   1


  /-ott) ev tnôo5l-f'
                    cl ctll a(.jkm I;&,kkt.,
                                           -cî.
                                              klut. .
                                                    rtc)k.
                                                         ïh
                                                          .
                                                              ciplx'c.f              ,
                                                                                     -



  1
  %
  -.l/d(t of. #t,? foo(.?(;tv
                          -           flrijttms       q$' $1
                                                   b:ti     . oq u

  e otfcka     h-,
                 t,
                  hv ct,.fl'.nott,
                                 '
                                 -.o.
                                    I.s
                                      ' bequ)t  '     ,,
                                                       .a((.:v (gc
  Ja'xfj t.avoe i ' $St't) t7.
                  lo:         -'
                               a.
                                oc .f'-k,k ,,ccvr,(
                                  '

                                                  .
                                                  )t.      .
                                                           5kact,
                                                                n  ,




  feju(
      ?St t
          o
          -.
           t-2kct. tkl,
             t        :,
                       .rJê;,                                 4t
                                                               ,
                                                               4e. clcJ7t,z,
                                                                           tclcxm.
                                                                                 fi' Jhcactltîyy
  '
       '    #
  t.titqtck.:uè/-
   .
                              CG/l,4,z. .
                                       .




            '
            r.7 l-us(- est
                         /
                         hauiltorz (,
                                    Pjkjttk.p'
                                             khtrë
                                                 ,
                                                 q( 1% $
                                                       'vlt?) q


                                                    D
                                                    G                  =$
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 3 of 35




         ccu, -k. fvl(; '
                        kxy re-ctu(.4-.4/: ctt.t  -.::Actomtk .   #E.  '.4% ()(è        .




         ïkm @(oct  '
                    hzozat czf..
                           '.      4c (()kqStc.
                                   k            tk(lzït-) +'t,x?
                                                               - (-c-c-
                                                                      l-c($                           .




         l@' k.)..
                 ,
                 t
                 ;y.
                   ,. j gpj-g.c-()
                                 ,j     -I-qk- ('oorJ (),au. ts          (-+t.(.uoz'
                                                                                   .t
                                                                                    '




            hif.eJ                 #btxt (.'
                                           .)                                                         t.
                                                                                                       hmg ('ok,
                                                                                                               .x)q ll#mtj (4ctbt-io.
                                                                                                                                    b
            to f
               ;$cc% zh$ Scck.                                                                        Ctoùl(.$1)''u
                                                                                                                  $uck,
        rèctwcttc'q tr      ïststizaJ.u.aika ck(
                       $ t-ov
                            ,
                            '                   -      ltç? (-
                                                ?gtt(ot.     3ct.cut
                                                                   .




    k   stct-
            l
            -ekvhptm.
                    k.k t5&veà t ay >tat. . $'(?z,)zmcko: ; c'c.x po'
                                                                    a.s:.
                                                                        s,c;-,                                       .




        -'$q-J'2(L)ti)(Ajtk) gç .
        #                         t
                                  kt,k- iuovaoi-,l-l   -
                                                       ae t,
                                                          .
                                                           tt#ft-p,c.
                                                                    tcxn#.
        $e!ckrf wl4xk. $'
                        a4rt',
                             tkPA    tz50c,t'$t$h lbz.1- /T-        Sk'E
            ett().btt ('
                       tjy
                       '
                       x
                                                      $êk
                                                        'll
                                                          .epqt.ê (.*c-tecttckn. ,
                                                                       -.        U.
                                                                                  $'q't.6s
                                                                                         .j' u!'
                                                                                               y. tgs--.-y--
    '


        (--
          p...
        . ..
             (
             .-
              #-<zl '7 toi-ï (L'
                               .%ct t! '
                                 /
                                       $-2 f t'
                                              3)rs-(0                                                     lltk t,.r,zotq).
                                ''- --
                                  l ùe %'zo$.pr.ctn-t Cc,
                                                        i% .
                                                           M tt
                                                              r
                                                              o t
                                                                t2i
                                                                  n kau.s ,s&k!êcl c$
                                              .
                                                    ;
        itcx/ r$tc,.t.
                     êk.zi-,t. a (ttrzss,va,
                                           ) rcJkpcttopq.j of .5:..1 2euce
    (-'c                            c             .                         -



    ok ncbkc !-.  '
                  J:-#2,t'f')(1)(A), f)$ (k(z.uû,).
                                                  0' tA.
                                                       z;:., 1-t
                                                               ae. fncïttck/
    %tta l-.
           fkvïven) f'.aw-ctt?î .1%
                                  .tost (oa,t k-vnz,.f ?',' ?ctdc.k- +ù4.
               '




    V4foq &7 ti%f/t.          stï
                                'hs'q.
                                     '
                                     ?i
                                      'qp' &kt-4, tcostcktz-koc) 4-1     ,e 3.    '
                                                                                  f5-3t'c')
                        T'ut teorp (tqcls 14,t      -$ (')i6
                                                           e->J-rckcrct''qù'        qcj
                                                                                .                 ,              .


    (l.sctz(ç                                       ,      ,               ,r-( cz -k
                                                                                    .

                                                                                                                         .'   ..   .       -
                                                                                                      ,

    (tc?'zn gê1 'lk-.c; ,t -/tsck
                                n.çf -orzkcruo.
                                         k.
                                               # 4.uê c:tto(l-?e-c;t'') Ttae
    ()J(..
        -
           tma'c,mt.        kn:f. ca J's,:'hcjfc .t.o pqt. u q'c'
                                                                .64k.x/ of cavby
                                                                                            .
                                                                                                             x


               f                                                      -cuk(,
                                                                           ((nc,
                                                                               1
    olbzr gké        j'
                      c;
                       /A             t-ku.                        (
                                                                   .3.t
                   .
                                                                            .




           U'$-C - b % iiZ't:L)1 '
                                                              kt
                                                                          (ck'è$t50.4,.6-                                              '



                                                      w       J

                                                                                D
                                                                                .

                                                                                                ot >
                                                                                                   'yq'
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 4 of 35


                      .                 .       '

                                        Aj..S U5-
                                                q &3 .
                                                     $ '
                                                       t(?n1.t?
         -

      U'$a
   tu,.      ,
                   g.t)ttc.t .    --)
                             z#c.tt.km k,
                                        '                       .




             T ke, p-sj,c../ u
                             sft
                               .
                               tktkhqt.
                                      nt                                             ctuttz,ù                       t:
                                                                                                                     kjn(
                                                                                                                        ?l,(c-.
                                                                                                                              (.tq)a
 pct.
    e yk,,.
          ,t sgecltteç .
                       1
                       -tae ?')f
                               -
                               't,s                                                            tawcttt':-t t'cà-
                                                                                               A,                 ac,
                                                                                                                    ttl-tc)pq$
 xl-kut
     .                                                                                        ol (.
                                                                                                  ck-
                                                                                                    T'
                                                                                                     a(7.:.ttte'c
                                                                                                                J
 Ut brst',Akc-x.t sptz.extlcrct                                 oait                      ita.e c'
                                                                                              -
                                                                                                 t.   4--.ctukal-
                                                                                                  t.(7.         .




 ''
  sotltk
       ?r,k'
           .q C/ckx                             l--
                                                  p-xzkatkqu-l tltkq-
                                                                    éqs t
                                                                        sucta                                          4k
                                                                                                                        '
                                                                                                                        vaT-tqG'
                                                                                                                               V.V.
                                                                                                                                  (.tc
  sc,ttJ-àom (
             ;,
              .
              v t-avAcec,cxevhkjoyru-gtc                                                                      yyjy.yoyjy)yjmyyj
  ek,u( sJ.z,-tj'tt occ
                      -jcx-q cttj:tu e.                                              tuclb'anct.J c,
                                                                                                   tek'
                                                                                                      paeeattt.
                                                                                                              k
  t
  '?sstrn 1tê)t.4!,trvv,l
                        -.o,t(A)tl).lt
                              -
                                     -rc-vt
                                          ;
                                          l '
                                            C.
                                             L e s-
                                                  l
                                                  -ozactowk:t
  G3k.V      k-tat t'k<J( ?p,Jao.
                              . ,
                                )
                                                    0'
                                                     ,1
                                                      .
                                                      ;,,
                                                        a0                $ê.rlcoj () .
                                                                          J           $(tz,)
                                                                                          .
                                                                                                                       > + a((4().
                                                                                                                                 -
                                                                                                                                 j/

                                                                    cv r
                                                                       jzctcc s (occt''().
                                                                          '
                                                                                         -sc,I                            t-cfjen1#'zt

             (- ,)esjzz-iv,o(2.z,6j t.
                          .           t4.vez,joct.t'.tov (
                                                        J  ..
                                                             ?hxyS'1za1                        -
                                                                                                                            t
                                                                                                                            'vnmr
                                                                                                                                c'
                                                                                                                                 l
                                                                                                                                 -cxl
                  k.ykc!1.1.k bct'oo5k         ttz.u (-lQ-tehL'                 u

                                                          ) )                                     .
                                                                                                      -


                                     Cïlk'
                                         k'  htS/
                                          hik'   't?'
                                                    à 't
                                                       '.tak                                              .
                                                                                                                               xt-k.t

                      t;(Q(.1!m:)c/
                                  tnt                                                                                          Y ù4.
                                                       l

                      eo utru kylêmt                                           co('(ect.tk?,nf;î!         o<J
                                                                                                          '

                      ()i
                        ,
                        o/?l * kat(x                                          l
                                                                              s'lni.       oo# k-> gcct:ct' l-t.
                                                                                                               p
                      (C60VC6 V 6qG î   ' i$1
                                            '.l!V..cvm1-
                                            .           . o.' t(.:1(1f)-
                                                       ... ... ..J. ...-
                                                     ...v   -         -        - -.. ..


             '
                 1-At- c,gg,ttcch
                                kvtt).
                                     0 ocVe atsc s?.#-      s ov# cYkxe<

                                                                     t-fOf zxt
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 5 of 35



       (o o J ;!-ic,''h$ u k,AJ' ()'
       '-                          G s,'G k-t.(?('!skt(-t)                                   'f
                                                                                              'k z;,?                         Q5


   ''Q+(z'c,or?-,k
                 ,,
                  .
                  ïvr...
                       / u.xJ                               ('cpqo g ..ttt..k)
                                                                             ; $--et.
                                                                                    isch'q$             C<,tfa'
                                                                                                              8.
                                                                                                               e) 1()

   i-u e.              ct+t.t.k,!ctcqm 1
                          rx
                                       -$ LRt:l-i?               '
                                                                 t,)<$'.% tr,
                                                                    .
                                                                            .
                                                                            )                                    t
                                                                                                                 'h.$.
                                                                                                                     5-()n

   î i($l.t?>t'(.
                -) a61cïr.
                         z$'S'
                             ?5                                                 c ïft'
                                                                                     .o.zvq s #t:sk,
                                                                                                   .
                                                                                                   kt7ej -                    j-k,:

    oot (f'(oEtèAl2-+$ #G :                                                              oC'     //clt
                                                                                                    ,-e, (-'
                                                                                                         .
                                                                                                           )eo zci..ç kl
                                               '

   -I-tnt.
         î,
          k cw.ck;'h!-                             +h).,
                                                   '
                                                       -bqcf'ujtnz&'x/ av.ct
                                                        .                                                       rT G .
                                                                                                                     8(kA$


    k?g.6t)n,.
             # $$l,l:1(.sof,a.t('
            '' .                     ). X I
                                   ()'     ov Dt  -
                                                  lgt.t'
                                                       /
                                                       at,ca          t(.U)
                                  $vACtou4+$                             lz,(1
    (c.).ek'ccx/ .
           j     3ft.'c$Ct
                         ta t
                            tv
                             /
                                                           -pbkkhaktc-q ;'$àt
                   .


                    r.?usozh ti-l'kqt/- yu:.?%?r,r. C'c,k
                                   1



   -
       fok-                                                 , J')..
                                                            J-    t.tek
                                                                      c.
                                                                       ;  /,17qt.tok,mah?-kytcqr-j kvhctlcé'.
                                                                       ,!lk                                 $'
                        4tAu ( #tne k-x1-f'tcrJ-fknt,r) cso Ju ((?kz'
                                          ,,                        v'
                                                                     lgk.1
                                                                         '!to                                r4f
                                                                                                               z-5ciijsj
   C
                         hut j3 i-2.A vo kk
                                          )cu$e.,
                                                ?.A                                            #t,
                                                                                                 Ae. .i-,k4àt      o   J)
    -.i').e'?Lt j,,;y. '
                       k4(              .



                                                                                                                            l
                                                                                                                            --'
                                                                                                                              k-?
                                                                                                                                kti-
                                            zru-tkt- l-o t.varcc.ok q cpgoct-tco
                                                                                                                        --

                   t4nLlô%                                   -




       l                         $?'
                                   ht?'tso?.
                                           5k
                                            '
                                            vï#-ot,
                                                  >
                                                  kl
                                                   kU3.
                                                      r
                                                      3(
                                                       .y(.
                                                          3. irbl!?
                                                                  )i/).;gïttg-bo.
                                                                                q,ht.
                                                                                    ét
                                                                                     't7 .

       -X
        - ô Gyjogy                                     û k)tfs                    'ks.
                                                                                     l-r'vcrJ,nu-/'-p o'''J t-.
                                                                                                              :'m fl?ti'a$'
        ((!6'
            .b0/A'
                 >             tiCk'i
                                    bZO t
                                            t '!
                                        zqV3î'
                                             -ï
                                                        (ooiJ           Ayquz %z.
                                                                                ??-h t-znb'
                                                                                          ïbkkz'h
                                             #ùe                                     (eoct
                                                                                         ' -l
                                                                                            -tao# -
                                                                                                  ('oc(- (1t;e5
       ûm l-(ttgs,$--?t
              .       '
                      ,1
       @')o#. ?(etltotle                                                                       Stz?ntQotf. l-f(9,
                                                                                                                J(> tc?q ,

                                 4l'
                                   Ae a'
                                   .   b:%ie, lc'
                                                t/hujUJz''$?- fo talse.s ctq(,%()e..yV/'ckcrct,oa,y


                                                                                   Zq
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 6 of 35



      cto ot cozïc(,.tît-'ht; té'cïjt)os                                              t
                                                                                      s.
                                                                                       trz,k
                                                                                           .eott ((?cttcjuy;o
     /Yïc'
         ky C'/Vt%ï- QUC:4 t.
                            kkqtkA Llk'h tï
                                          zhk:z'
                                               lt.
                                                 liQ                                              oc#
                                                                                                  k         (?$ck.
                                                                                                             .   t.rtv/,

      ! 1. i
              t t, tfactm s                                                            (-om .t.
                                                                                              y       c../-tQ.< s t'Llntd'5-.
                          )      ..



      ;                 /    1 #epm en i--t
                                      '   .zu
                                            ;h,cta tqtas          '
                                                                  t)kk/3
       mJ. -fùuujh ?.u.1c.j ,
                            5 o,
      uk'
        sck'k'
             Af'
               t:t
                 ) $!kq(i-                       .1t
                                                   q(à 7 ,.
                                                          r51- 5 #-k? A c(,-,
     '
     b,é5't.q                    t
                                 '
                                 -
                                 '''
                                 u-
                                   )k!
                                     .ec.tcz                                         ou,.
                                                                                        ka ./.ka4. uyw,4.(
                                                                                                         .c,-ty
                                                                                                              ',
                         .                                  '      '' 1'-q et, ril(z5t:,
                                                                                       ,.$th #:At-,k.
                                                                                                    y.
                                                                                                     4. ks ak.csx.
                                                                                                                 qtr
         ()
          1.
           ê.(.4,'k,kqtzï.
                         c uohteh bu'-t,h (2'      t                                                    j
                                7th'1-t(uior ((,
                                               &àk.t.1t.
                                                       ,h(-
                                                          )-.
                                                            t.                                                           o(
                                                                                                                          auw
                                                       .

     () tkJw't' t-'t?iq        J'
      !4-wx'               1'ù fkU '34t
           !-toot,thti t,p''          -
                                      t -sk.ui-k'.t..
                                                    f-/uulra.ck
                                                                                                                 ()'-otk @
                                           brkçn()              j .!-q%l kvhut'toeï                                    'ft
               -                           1                    ' ''   '-.

      t)Q0.
          4.m :1tso?.                              .




      o;.#t,t;u?
               ' uz.-/ ,
                       ,
                       .p.spt),
                              cs't k-.
                                     '.
                                      ,sg:.s                                           $-(;f)          eotza
                                               '
                                                           l:ct(,
                                                                k45 lt
                                                                     'a/at kno t'tckst;,
                                                                                       A$                        vxpc.e-f->'a'
     #pk (q(.  )/' e.sgfvsst) (;
        (t')uu:ttceh
                   .
                           s?.:hl-k.ect)q. û.clkr-,u,
                                                    tt-,Acjtx)j ltocx.t. cssjn
                                                                             ,(?cp      N.


       f' .  1t,.e                                        ocl# t)iocltz,u      ..1% < t.cu(t'5
     o                                                                  )
     kl(
      .
        ./5.05.,                          kzh(oo q.sl-ezct b- ' tk + tkk'u ?.t(1+c( 1 c. -
                                                                                         xt.
                       , .   -
                                                                             ,
                                                                                  j ,, ,j,                         v ,rsz
     of î -èq--%z- c.-
                     .a                                    o,oJt:
                                                                $gufes pu f'
                                                                           .
         ''>
           'ï, p ct uwpttcu                                                      stake-,a(.,.-,(;
                                                                                                ) tstctJut.
                                                                                                          kx -
          q ('
          .
                            ,
      l-t'ok/?hg$ 1-/ 4.
      '                                                                                                          iqG-?

      k)$.Z(,Ljl(>(.('
                     l.Dilj (-oar
                                .j(z,ss k)(y
                                           ,t
                                            ;                    *w
                                                                                                         yykouvy
                                                                                                               ,()
                                                                                                                 .
     .#%k. F
           .
           -(.
             z0'
               s b'
                  t.
                   r
                   ?S.
                     $$/3q)                                                  g#k,
                                                                                .(4qots$.
                                                                                        1.e                 ((
                                                                                                             ,
                                                                                                             j.t1ct
                                                                                                                  -'
                                                                                                                   -


                                                           y ok zq
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 7 of 35


                                                                          '

     U n(;ttc j 3$-8lt;c). '-t-ùt     .             .
                                                                          ..
                                                                           t./u-
                                                                               ,vn('-.
                                                                                  '
                                                                                     v 9'
                                                                                        tF'1-$-!'
                                                                                                b
                                       è:r)t$ f7.t C'
             $t;fè t,ïnct,oo uîkoJ. J.!'              ot'
                                                        l4'
                                                          -'
                                       t4': c4zhJ' kl?.t4/'v l,
                                                              %k. toù e1,ùt(r
     r-r&t2t()F
              Jsk                                                  (t?.5T.
         t
         'qsorc-ltzhucxt                                    tck'n ()j!tttoj rctkscyn5 uooi-ztzzht,                          st.,(..
                                                                                                                                  t..4t'.'
                                                                                                                                         -
     e,s                                                                                  .
     '4('
     t
        ,
        tut..
            p.Ic.1                                   (ht,,-1'-t(o tc.r tqckî?,
                                                                .




                             1 /hg'k:cli (zt $4(;k5t lw c '-t.
                         - - -
                                                             7 i5'
                                                                 9.ztct (zc't-s
                                                                              -
                                                                                                                        Jq e iht(t.A,
                                          Nm() 1.kr1.E '3t kst(îc# (0cft5                                  4.
                                                                                                            .ùz '>-
                                                                                                                 lC.evhCG l $ukt
                                                                                                                               '
                                                                                                                               stc./
                                                                                                                                   N
             tvt$iGk'A
    ht;tuk            -t'k,,.1. s'nct l.ùe ?tz5S5''')E        4'.t.
                                                                  '
                                                                  h.
                                                                   k 1'-,rsï. -h
                                                                               -''
                                                                                 Fz.f
                     .   c.%
                           '.$?,zw.?(,1                             ,




    fsct l.ùJ,l .j tt-'t.l! 'lht,  -'
                                    à k3c'1- '     b #(
                                             xfEt. '  #eh oî,cto,1-4J                             .




    (q(è1ktt- .
              l-h,,t ct:t.e:AdKtml.
                 *

                                  s(amJ. ock.                                                                   #uk. F-?LP) k
                                                                                                                            M:;s'
                                                                                                                                .
                                                                                                                                h
                                                                                                                                /
                                            cokoqg;îs.
                                                     y,so os1'.t                                  U'Ptt-ê6l .
                                                                                                            %'k.
                                                                                                               o-$.es 4- tl k
                                                                                                                    w
                                                                                                                         . ...   .   .. j
    ï'fhc 4.
           k.
                                                       f
    Cz.5t.&'
           'c) tjt)..:.
                      2.-DL.t(
                             '
                             ?î.
                               -lQ/k!k& -2.I2C''
                                 .
                                                           t. kst.'L.e
                                               ?-L' k).b -'D
                                                                     ,     * Y C ****
                                                                      x.ts $t-o tb                4 '.
                                                                                                            -



    G) N't.
          l-7 (.S.D. '
                     - t6, /hg'.i ((;'j'
                     1                 2.c2t
                                           -
                                           ;)
                                            'y' U z:?.
                                                     keos .
                                                          $
                                                          -1-s.1ej k--.SU
                                                                       -. GfeU ,
                                                                        --z---                P       n-


    2 t?2.û) tJ,%,D3-isï,Lext$ t-                                    ?-&2-C')y
                                9o'7iC'l (S.D- $7-tui /).(t'î$ 'd'ut('                                                           -



    Uoî?.zb
          'tSt.fqles .,fod'.k''
                              îct;'v                                      utt, %
                                                                               -$
                                                                                y,$$-c.fz-'
                                                                                          .
                                                                                          çqt'.-b-3A- ('T, z o&t'
                                                                                              .




    U $.1'
         D
         -tsk.0.e,st$ lOî-zT.
         ,
                            J$ vh.'
                             -(k
                               '  1 .7tc,-
                                  7      .
                                         jo.
                                           '
                                           :: tf'
                                                it2c'?())g'k)ot),ztj -
                                                                     S'
                                                                      t-(x)t
                                                                           a.
                                                                            $'
                                         -q )-'T--:
                                                  n
                                                  '3 .
                                                     Af/', 2 uz ù                                                         $ '3t-
                     '                                  '
    q VJ,!ï.
           k.t
             '- c.(
                  ;.j.
                     ê..
                       û.a. y'..!h -(.F--%
                                 --
                                                                                      .                         .
             -           -
                                      J
     Lvst$ !7 3.1tjIt'kvl.D.PIq Ttp
         -                            %#.22t.
                                            -
                                              2t'iL0-)t uzht,
                                                            t ''t'ltpztto.jtt 4t,c
    tlo 'rmat- k'œt'stc-0
                 ,              lkk (a'v.Jktkat?l got.t...j, st.,zçJ.Ekzd.a1-
    t $'c.
     '       t.$ -x;i.
             '       -lta -t.ua V-fst .
                                      T-y
                                        '?g ,
                                            hct- (t,e v'ï-i.x t -k,zh(actxcl
      uz. .                                     '              kj


                                                                        W ut
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 8 of 35


                                                                                                          pA.
                                                                  ;       9
        3V
         ' (k/t
              't,fy                                   /m ub.
                                                           p. b i.                                     Qj'
                                                                                                         -(-i?k$       -
                                                                                                                       1
                                                                                                                       4-
                                                                                                                        (-
                                                                                                                         .
                                                                                                                         :4-77.i':.--.-
                                                                                                                           .
                                                                                                                          .. .




        2 tpz o U %                       L--.
                                             t->.t3                   *                                  J'ta4  .




        Yqk. okutot'.   e .#ù1. gtli'c-k skqtt.vkqè.nk .g-rc'
                                                            ùkstoo                                                                 tp k$

        f:
         '-(zk).cc$ïx/ cdggttt'c,k.ltk, j
                                        tu ($' $;.;.(..j '
                                                         )
                                                         !%-Jlt't'
                                                                 -
                                                                 )('t)(.
                                                                       A)                                                        kh C)


        lLzh(jt,t- (-i1.3 w l
                            -lq +ùk '      $yf
                                             a-ko.
                                                 ?ï u/hct .
                                                          t$05 Jc( ?5 :3L -,4
        j




        (r)m gïx
            -
                 t tA :)'% tkt. (ht)kqq
                                      k.I
                                          f+jskcot4à vu ao (,
                                                            k/.
                                                              4k.
                                                                e j-kzhujt j-ù z.
        pct,cx/ stotqk'mv,a8 v u.
                                ;.
                                 t. g-raa,t).
                                            k (qv
                                               .J
                                                  tg ooce oko -1.t,e                        X.


        (kggz?. (,
                 .
                 t,t.
                    ê oji.      #;ê. b. k.k4.
                                            o(e.-kvhvcl.$
                                                        -'tTu.?.tc-q (-
                                                                      )?cztsteAç
        U/A#kr i'h% i'l ''),          .




                     -/-t
                        ,
                        h+ t)'c'urt'
                                   #
                                   ; c.uf
                                        'hG.
                                           'î1--!
                                                't'
                                                  -'
                                                   z (pJujLk IA4. i?('couttz.
                                                                            m1'
                                                                              5
                                                      Iqc# (',t-./ t&ô.S'Sykpy t,.o b-tG + /.4.
                                                              ,
                          '
            ,   ka % t.   %(?/èt.
                                ê.zht'4                                   .z




    sts,t.t;-
            #e /                    cktst)        k1.t,a -t-% t '
                                                                t(akq t c'
                                                                       j a/
                                                                          -)z               -
                                                                                                                    #tht fEî'U1
   q)t
     'a$evp eot,ta.            .,?% tèl?c&r yu Gy lïYù e (czksro
                  i/'tL zvh(;,kk                      -



                                                                          ('it1.ztm tat- kzlCAeiUk?- #ù4
                                                                           ).
                  qUè                                                                                 1ùe
    ()t?éka'
           v sktz.zt'
                    tb to:,.
                           ''rzr t.                                            (4(;(ok
                                                                                     ..ji-tu /$ (t;qka(j,
                                                                                        .




    t.
     tt,m co.,#                i,            . kl                               6
                                                                                -
                                                                                1kA(()t?CONkp
                                                                                            '5 '?1<h..#
                                    vutdcf'ozq
                                             j uvAJ                                          J   N..



                     vvïctto kA               1'f
                                                )hkvh()&tS.
                                                          $t0k'hùil'
                                                                   f
                                                                   ?e (?1.
                                                                         4t;
                                                                           t'
                                                                            $t Lt-IA+.
                                                                                     /
                                                                                     't
                -'
    Lïttvv,ktezx$. 'k'ïq*..4.k cta) cc- fki (-t?(
                                                -o.
                                                  vt$tcso(
                                                         -t
                                                          aç                                                               t
                                                                               ;   et

   (uf4u
    x
              4ù( ,tûggt,tottl
                             co sjbt-t ûcs $
                                           % ko1-!c04cl oh.flu'ê,
       Gkm ek'
             htt.m$ .t
                     -ï,
                       x(! too t.
                                ju.
                               -.
                                  t.
                                   a.
                                    )t
                                    t    lï kç(..j,   3,5-:-
                                                          .
                                                           .
                                                           ?&)('!
                                                                ,
                                                                )(z
                                                                  A)/-


                                                          $
                                                          ,' ck -2.
                                                                  ut
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 9 of 35



                                     >
                                                                                            '>ttkt'
                                                                                                  .tt 4ùv$'
           ï(jf'el-
         Co,
           .      ç t.!outtty. k.;.
                  .
                      .
                                  n gcuok.
                                         --
                                          e.J 6'
                                               c--4.s
                                                                                  rs
              #ktst-kl
              .
                                                                              ,
                                                                              lke Vlckè oL ok ,at:oC'99
          .r-.
         ('
         â.4.k
         c
             '.
              e,-. tos,
                      x4,
                        .
                        oa .
                           (
                           ..
                            k-.
                              t.                           J.<fcz,J,cxa.
                                                                       t'
                                                                        ç czkî(
                                                                              !                     o ot
                                                                                                       '
                                         oxv.r-l




                                         1,f-tot;îhzhcs)-!
                                                         -5
                           !$tb c'cu/.
                          - '
                                     t. -.
                                         50,cotJ c3
                                                  .jo
                                                    -koy.4k.
                                                           k t-i?f'
                                                                  +,-actc.a.
                                                                           t.î
                                                                             '
     f)rhC;?toko t
              ,
                 -
                 .ut. f.
                       ?(1ot)1.tc,za     ,  c;t
                                              l'  k
                                                  ,
                                                  a,s. j(,o t'vntt t.l,k t'so-b-i t,-t
                                                                          .             -       .              .




                      fwk,(,.;stmtk tctj c,
                                          tdzo1zô.sj-(aj,ct (.zkk'y.scàt+j 5e +                       .
                                                                                                           .
                                                                                                           .- .....-...-


  G11&
     -
     jq.r
     '

        .,.J.('
              t
              c
              -sl,..qs-t?), 1)t$t)l lt,ht.$ (cc(1. s'
                                     .              )ooo!J. j
                                                            --c(.
                                                                t(-u -
                                                                     j.j.k
                                                                      .


                  .             PN   .         '
 à
 '
 àc4.t
     -tt$ c(
           - tn,'
                T 2ï,
                    'a)..(
                         .
                         )o t).oot c)(uo.
                                        #. -1.L,,( kk'lc?.:,0                                                      ) e ((ht?.
                                                                                                                   .        àe
                                -


 -
 i-zi -(
       ?ttt-,klt
               -
               amt ï-hk
                      .
                      hk; i
                          j$#
                            '.
                             csqt,sty-
                                     écl
                                       . -
                                         y.L.t
                                             xl.   .        -



              l -.
             (;
              .(-cyïo()('t1'kz)N
                               o
                                j        w
                                              v;ff
                                                 s
                                                       yp.Ar
                                                       ,
                                                           ,î'..
                                                               -
                                                               $t:.
                                                                  g,,
                                                                    j,c/-!
                                                                         ' cq
 ï'CCJ
     kku'CttU7q                 :




          '
          f
                                                                                                     Q. tqj$,
                                                                                                            k,
                                                                                                             q
                                                           % k((,.S
                                                                .             to oz-to.o
                                                                                    -       #
                                                                                            .




                                                                fl sf,z-$
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 10 of 35


                 t
                 /ylèJ
                     u$(f
                        ;,Ut ('
                              c.,Aut
                               .
                                   ,u.$
                                      ..-
                                       .-.t(t.o j- 0)
                                           .        -'
                                                     -     cp >. tfp$,h.%; cvsq1.
                                                     F)j-.--      -.     ....         . ..   - .            .        .                .
                                                                                                                                                               .




             té)(';)(('..
                        '
                        u,
                         /
                         -)

     (j'
       )c;
         ,jjvst(-
         .
                                   .




                                                                                                   '
                                                                                                                                          kt    '
                                                                                                                                                ,           1. '
                                               1.vnc,,   îk1.-, k%.
                                                                  ?C$ïc.?                               .
                                                                                                                          '



      7'
       -khk. t'-k?-t.i
                     te'
                       hat
                         '-
                          v
                          t
                          *.
                           -1t. tkk/'-
                                     .
                                     :
                                     -'
                                     .
                                     '7
                                      :
                                      q
                                      !
                                      ,
                                      .
                                      5:1Q5 ' t. Ass ctae'
                                      -'                                        -.
                                                                                 ..



(cmo-tt$-tt
        , )t.
          ' n (2
               )wk '
                   -,o/ -
                        ) -'t/jl,cj ('c,': I(-;.tc'j
                                                              '

                                                                                                   .-




     'uk C'D, (è.)1A.
    -.
     !       -           k.&JtFl)ok,     h(;t -t.ù.-.  jwt?
                                                          -t.()
                                                              xt
                                                               .      G
                                                        Qoù)                                                    J4cksczzx
                                                                                                                        l tx;ùhuù                                  tcwsol
w(>?-ct
      i,
       ko t. w
             tAk. r'ctuc-
                     .
                        hcz,                                                                                             (
                                                                                                                         $.?lqj-izA(y(t
     7 Lqz (.-LJ(-? tàot                                                                                ..
                                                                                                         t'tqk '-
                                                                                                                o o,.j (kgo/i.s. ).t
                                                                                                                 .        -        ak -



                                       Q-(-
                                          ;!,q f' !jr.t& vh.
                                                    .      3. (/Zt
                                                                 .$.'t.-                                        tactéckgect f''stc cf- 5(yj;jyyjy.                      r



                                                                        &N
                         CN                    /'                  'N

 !$khes-
       s                      iC'/$A txLt.
                              - ..
                                         ct1.-?
                                              qq                                                                 ( jznro q t(.
                                                                                                                     .       g.




                                                                                                                                                          tt
                                                                                                                                                           z% vm k;kq .k.
                                                        m..
                                                         ,
                                                            'tot
                                                         ,o,t ,                                                                                i.
                                                                                                                                                (zIio ?;,).
                                                                                                                                                -

                                                                                                                                                ,     .




 /kActsr
       tl tzxp,Q.yg2zf:
                      .
                      rJo
                        '
                        )                                                                                                          sk.i-
                                                                                                                                  d.   -   . j,aac-c t.
                                                                                                                                       tco :                        '




   i%-
   . 'ê'(,
         7tqke, o.
                 x.re
                 .
                                                                                                                 stcU'tt c-
                                                                                                                          Q.(t Jysxpctt
                                                                                                                                      j.
                                                                                                                                       t/.
 (
 .
 kkool y.
        .
        ygt,--u
              )-.otttakn.
              .         tj,ks k'
                               o kt4,
                                    jo$, %.e4. ck,.k.
                                                    ,q
                                                     ; ok)v                                   -
                                                                                                                                  -


                                                                                                                                               < w-           N 'N -        -




                                                                         'û uf' 'yut
                                                                         j
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 11 of 35



                                                                        (rk.tz-c$'to,A f.
                                                                                        k?e,f-î.t b,
                                                                                                   .
                                                                                                   a.#h
                                                       ('okzkzttk-(o(,
                                                                     's / a t

 tkl t4V .                                 (oo()tt.tcas.tnfkvh1
                                                              ,(ttk.sk. z'
                                                                         kstteë
  2.-?lz(;rt),

            Lo                                                                                (-ost
                                                                                                  ? >'
                                                                                                     j0                    .
                                                                                                                                c)t- Ot)Ql5: -
                             ** ' '                '
                .

 tff2- k'm oclc6- o cct-è?                                              tlr -2 jV c.t éc.c).
                                                                                           I?5 %-%'- Gv'ttI
        .

  tCJ t%.-.'
           D
           t .o (G .p.oj
                       .;cgoz.xj           ,
                                            z cz I)/ 'tkh.
                                                         c L-
                                                            )7tlk?tzz'
                                                                     ïk'
                                                                       kct
                                                                         ?m 1.
  ('o vntig'pcl
              '          Ytat, t (                                                                 d.       .                       ki
                                                                                                                                    i
            .
                                 ;ti f-
                                      'éotjsqoj-j t,
                                      .
                                                   oiV Ok)4,q/)y (o     '
                                                                        Jkvl-t
                                                                             -'
                    1                 Ns       .
  '
  .
  ?(.)              a tc)ï,à+.-) h t,q;                           $+tt(.ka5                                                                       kczawc/tt(u /
  (c
  '             é
    ,vrh,- (+-po ko p                      f'
                                           '
                                            tac,.
                                                1.
                                                                                                                                                       è'kaœ
                                -l-ta4 t'
                                        ,
                                        1c(-
                                           .tkhlptnl                                                                                              (k;
                                                                                                                                                    .f'
                                                                                                                                                      k-
  t
  .
  s.'
    %Atz, .
          1.tï. kk,u.(Ltvo ko t.
                         1o.< cttsc U
                         -          .j'/5t'j
                                           r   jz.-.N
                                           .#;-.
                                               s    t-y1C%(
                                                    p
                                                    -.    !.
                                                           s
                                                           <v(
                                                             ;:s                              -      jjy,kjs,
                                                                                                            y
                                                                                                            .
                                                                                                            myj, ymy
                                                                                                                 .- .m
                                                                                                                     s yjs.A
                                                                                                                       w                                         j
                                                                  ...    .   -   . .. .-.-.- - .. .- ...
                                                                                                        .   m
                                                                                                            .   . . . ..   . .. .
                                                                                                                                                             .
                                                                                                                                                                     ,




  (.
   ;(q.(-(g.-D
             cc.'
                ..j-cj-)-këu'/ j:
                                .lj -(.
                                      )Q.-'
                                          L()-?6-
                                                ,
                                                t-/-t
                                                    y.ui/ '
                                                          ).o z tj                                                                       vx
                                                                                                                                         w.           (.-).cox   .




   t tst.L.
          e.qy tt.
           st    t2 tqà (Cl
                          -,
                           -D
                            . 7 (q f)ocjusï-T l c,z()) (%avw,
                                                            ?)J
                                                              .                                                                                   -




   '1% o ty)k,.kvy)$J (o j.
   V   ' *' *
                          t jutt;                       .     .    tb-((2-L.()lj'$--fo f$j'2(?z (J U %
                                                                                                     .                                        .             ... J




       )$t, Lxw s
                - $%lil()T($,D,L-tu.f.
                                     '
                                     ïo ow
                                         '
                                         st7I



                                                                  It cî Lq
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 12 of 35




                        U= .
                       ..
                           o,k.'.
                                t..
                                  .-
                                   t,f.b
                                   .....l
                                        >eàj (c5e s t) q>>-.- (;()y'2x4q -(y(2.- t.t-XJ/jp.o'-.        A
                                                                                                      ..                               .-




                  .
                  2 c z ta t)-
                             w- -yoA .s$z t
                             .            kzsks              .   .                   t%-?Ic,'
                                                                                            ?(s'
                                                                                               D '
                                                                                                 t
                                                                                                 --!6k,')k,tsj eesl/
                                                                                                      Uask &wîc, $-2.-2 (3lt$-'-
                                                                                                              -   '

                                 '
                                                .-,.
                  (e Q.- ( /
                  .        7C.,f-tu-1h
                                     2 c ?(; o o' *-7
                                             ''z    I'N).%
                                                    .- '-.
                                                           $'.
                                                                 .

                                                                         -
                                                                                 .
                                                                                                           1-
                                                                                                            7
                                                                                                            x
                                                                                                            w
                                                                                                            o$-'>'c)t ( .
                                                                                                                       .s !. $r
                                                                                                                           . . ''
                                                                                                                               y
                                                                                                                                tckr               a



                                                                                                                                            & &e
                  )
                  bwVt -?t-10'
                             2c,)é'.
                                   %c$k'
                                       ps?j)
              .

              f
                   I
                    $
              kl(à, n'lq-((
                       .
                          2.-2 t-')-T --.
                                     .  5
                                        3?oV(-n (s.)?                                     ,
                                                                                              -2.t)-?c-' U S . 1.- '11-.
                                                                             .            j       j
                                                                                                  '
              U.i
              .

                bh.
                  ts t7/
                       7
                       .
                       -.9
                         ol&(tl'
                               g.Qt.U(
                                     G-ï
                                       .i'j
                                          ?'3
                                            +kvï?)kr % tj
                                                                                                                      :)       =--
              G?A4 oï%      .
                            q'   f7t'kct-cp-o' ,l.u-sk )k1c.f.
                                     '

                     z.. ..-.- --.- -.- .- -
                                         .- -
                                                                  1-C.fl-t-t'l(a.-( -
                                                             8'ltt.  -
                                                                                    o:t'
                                                                                      .
                                                                                       ,>t
                                                                                         c-(?,                                   -




          ? Cv.
              z
              .aC, k-lïe--.'?
                            )- ' ir
                                  ...
                                    j.. j Q?Ay. $q
                                        '..      ,-?y3f(.t1'-0-.7tG
          .
                           .      .
                                  5

          2 020 )(vqvwo
                / x'-                                    '
                                                        ..   .



                               1 to          Jthts t'
                                                    ûsk)-
                                                        1.uf-17-.
                                                                ?0,
                                                                  :.4ct&'. s tn/h4?Zî$tc-s-p 1.et:(;fk-f/-,
                                                                         ml'
                                                       ssaowp . #t,oJ
  & c.,q
  .
            -t:                                          ctct-ee,ac-a3 thcks
                                                                       jtzccyo
  .
  -> dex
  'UU          t,.A'
                   A-
                    c.c. 7lc.
                            t 'o e.
                                  t
                                  -,
                                   yzor
                                      -laoly obps. 's
                                     Nx
                                       ..J


  l t t:,c.        e$ tlttn                   iznCf.zr;
                                                      vîtJ f'tsk.
    kc. f
      -



  %.i,v' k.(i-
             t k//oiss f'  Au.j.
                          t,
                           '           ('D ('
                                            - 4'. qxl yj))j.) cty
                                                                ,
                                                                acy -1
                                                                     ..t;y
     a.
  l'lk , uogstov(.
          -
                 ,
                 ? '
                   l-toc,l-                                                               (è)m ! t
                                                                                                 +.
                                                                                                  %ç
                                                                                                   'tF
                                                                                                     Nch %,
                                                                                                     '    / xttzG/y *
                                                                                                                    :2
                                                                                                                     0tY
                                                                                                                       a'
  ïY                            r,sïr S'at--
                                           '(,r?ti
                                           y     ,t-
                                                   )zl %'-4.%-ct.Tn'
                                                                   k)c.o% C-
                                                                           )r1
                                                                             4h ï1ot)

                                                                         11 of
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 13 of 35



           tlu:tv--te)
                     . bikoevo                                            c,mu1 7h.c'
                                                                                    j%.kr ()u'
                                                                                             cIz.c
                                                                                                -
                                                                                                              ,
                                                                                                              .
                                                                                                                           x   )
            loc-
               ckr-(.ef-t.xttc-o                   .




                      t,
                       k,(
                         ?. ric,sc.A$ slc;tx
                               w           t.
                                            ?o.t aïoduk.t..   /%ï$ fco,.t                                              .




                           clj. 4'uR ï-- (
                                         ?.''ex(',!c-ml-k            k% okjty,k)
                                               '
      <:.tooott/                                                                                                                          .


                                                                ''
     lov' .
          sottl-ft
                 -,z, toosh-,lot-.
                                 t + x Vrac /'J-tzv,'kc1 azAs.t                                     .




     f'œcuysz,s'' vvochrco'v.
                  .
                            ïwktz.cl                                     (o:...:f?cvssto.cù'te ï-k t..:t
                                                                                                       -.
                                                                                                        xj(!
                                                        .


     %+z,Q mc: t't-ctocotczq
     '
                                                                          .$            tc#: .t .            f'u)?-ço o.,.
                                                                                                             .           t.              '9

         jy(..y
              .
              -osk
                 y
                 -x.
                   ,
                   -
                   .o((-.j;(a,j.

             t'
              2). ! k.j
              .
              -
                      ujy- '
                           j
                           -.
                            -w'
                             x ra$k
                                  lty
                                  .      x.
                                    .zps , i-jj.yoy
                                                                                                                           ,


                 -1-tc. 7D etvactc-nt.
                                           *
                                           s
                                                                                       tb
                                                                                        'aô..$. '
                                                                                       x.
                                                                                                % k5 '
                                                                                                     l-4g,.                        (
                                                                                                                                   J
                                                                                                                                   ;
                                                                                                                                   ytt
                                                                                                                                     zy.
                                                                                                                                       t
                                                                                                                                       ,y:1
                                                                                                                                          ..   .




          STA2.thtkus k% #(.).k(,,!.                                         ()v(soty x.tG .k (1zù1 '
                                                                                                    l)-hf'j
         fçhoi
             )4k'
                kïtq.j                                                   4-/ c QD C ).
                                                                                   -
                                                                                         j-tqk ,4tt
                                                                                         :        -h) okautXL t)q',,
                                                                                                                  .                       -


                                                                                                        1
                                                                                            G /AkV
                                                                                                 .
                                                                                                 '                                   y-
                                                                                                                                     %4tk,bt
                                                                                                                                          .xayj,

                                                                     %


         votqtckh                                      tn!.
                                                          % .
                                                            $.o( cj $
                                                                    -:stoc-
                                                                          l-tt
                                                                             )o                                                    >
                                                                                                                                   -k?
                                                                                                                                     -,
                                                                                                                                      '
                                                                                                                                      h.
                                                                                                                                       j
                                                                                                                                       y..
                                                                                                                                         (
                                                                                                                                         !t-
                                                                                                                                          .,
                                                                                                                                           j(.y
                                                                                                                                              k
                                                                                                                                              -
                                                                                                                                              t    .




                      7-kxz -f% v i-?octs
                               -   -
                                       .
                                        xny u f
                                              z$ j'k?f
                                                     tn                                                      t.,.s/xk
                                                                                                            (:,     )sety w (l-ta
     --


     7
     $-
      41()
         7-
          $
          1
          t
          -'  Cz
               t$ctsk' s vv ktt.$.
                           '
                                  u-
                                   '
                                   k >toc' 2f)kL. s. e.
                                                      e '
                                                        k
                                                        mt?ct'Lc,l
                                                            -




     f-
      t
      -
      .cort$
           ..          C'
                        z
                        k
                        trqï'
                            )is)-ks fm-
                                      kï$
                                        .,t-cà  C'k-,k o.
                                                        l -*
                                                           t,t'i
 '
                                                         ()o.
                                                            nt;tt.
                                                                 t.,c-0 $   ., .
                                                                                            A       htt-j
                                                                                            ïzt kzat'
                                                                                            .
                                                                                                        .                  #j'q4 (.
                                                                                                                                  'nu
                                                                                                                                    h-u.
                                                                                                                                    ,
 $         C%fx'
               '
               h'
                i
                1     $.
                       $




                                                                 13 cf 'l.
                                                                         q
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 14 of 35




         $3otj                      Lùt)t-vh4,tt t,
                                                  l6p.ïz4sy                                        4,txk   .   b cot
                                                                                                                   ' (.c. t.c,oth
                                                                                                                                ' -lj
             rkvtzc.tkeo.

                       '-

                                   'D (?ï'
                            j$A(: -t     .p,.xJoml''
                                                   s iïc+ciçt.
                                                             t;v$ (.
                                                                   eék;rJ,q (;
                                                                             bck-ktrhostu4 1-
                                               -
                                                                                            y  ,           .
                                                                                                                                                                  .



      st'ouu ukk-s
                 wt ta+                                              'T-yj
                                                                         x
      (e (        1$
                 ...
                                                                              g.t(,
                                                                                  .%..ty.
                                                                                        zy
                            ,
                                                                                                   .               co/4.v.,.
                                                                                                                           yy. o.ztct
                                                          #t,
                                                            avzt P-tfa
                                                                     kfx,j kASZVX
                                     ?-t:
                                        $y. y.
                                             ,
                                             s.
                                              ,, $
                                                 -i'vJ.tt' '
                                                 3         1Jl$,
                                                               hx
                                                                é.
                                                                 !-%' 'ttae C '
                                                                      .
                                                                                D & iG
                                                                                                                                                        /         A
  1$-
    ..
     $:1-1
         '
         . t:;k-
               /-!,          71'-
                             .       h -'--h .------.
                                     k t
                                                                      UkJt,
                                                                          .?v'he1
                                                                                ,. obzozt
      j    ..
            - 2  )          .-          --,      -
                                                                                              u.t ,@1i,i ss tao v     .
                                                                                                                      t
  1Jo ïoo$-
          .
          ,,1t.
              t.-
                f                                                      )î
                                                                        k.
                                                                         hï. c.
                                                                              1t. ''t.. u.
                                                                                         krL)%
                                                                                             'îctzxu,
                                                                                                    q z'cx'.Ac,(o's.tpj                         '

                                                                     î(,                                                                    k

                                                   ,                                     , j.
  'l
   à-t
     'nwj.                            th
                                       a 7ht(
                                            zjù txj .
                                                    %t.
                                                      '
                                                      :
                                                      ;cx
                                                        t
                                                        ?g1-,b$+                                                   4.
                                                                                                                    fa2 ('t'
                                                                                                                           ;ù io
                                                                                                                               '
                                                                                                                               -        .       -
                                                                                                                                                        -
                                                                                                                                                            tCt
  Uk-os
      ., t
         .j-
           k                                                 t
                                                           c'k .àc   t
                                                                     lo#tf,.
                                                                           0t,t-/ i
                                                                                  r+ c+ (otkqt) (?L.
                                                                                                   p sc..ktp#-bl   .
                                                                                                                    .
                                                                                                                       .
                                                                                                                                                    .


                                               cs

                                               j..t)6 '
                                               .
                                                      )
                                                      v'ht$ i'x/()i                                    ct
                                                                                                        ,Ltr!k:)k-l
                                                                                                                  , rs tvA-
                                                                                                                  +
             i                  .
                                                                                     -
                                                                                                                          t!#,.
                                                                                                                           .  $,
                                                                                                                               0q t'kk'.tv                  .

  .

  fo ,
     .t,
       ttr.tat .-+(o,-
                     4                .

                                                       .




                   l
                   -A.i kufoqekn y, s tc   -tecl t.
                                          ..
                                                   ,.ï'
                                                      :x)vk ô'                                                                 ..
                                                       -
                                                                Ak ('so,j-       '        'k

  s-t,uvtJ           l-tacat 44.k. ()l(  ?s-p,
                                             mklp,-
                                                  A)-s .                                               .
                                                                                                               ,
                                                                                                               :

                                                          './j?jt .
                                                          t               .



   J
   -.ob(y.t-ps $w..tl
          *         'y.t'o u, o'
                               h.?otk((k! ctko(;ttl-tti
                                                   ,
                                                       ,o ('o o -s)...
                                                                     1-0-/
                                                                         7.,
                                                                           .$    .
                                                                                                                                    .



                                                           p.og (oVZAl
                                                                     ')kt$kao) (-
                                                                                (,ssok,s.


                                                                          1q ctl z.
                                                                                  q
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 15 of 35




             (A           ti().% j'lo%F,'t'Jzô&kt-t
                              .                                                Q1?tk%t
                                                                              ('                                                   ï
                                                                                                                                   ,+Juu :4,ska
             !zh 1't
                   'at% ('(,$t ft;(
                     '
                                  'jzckvzt. .
                                            t() (,
                                                 !-                                                                            1'
                                                                                                                                :&-'%'z(t'j:t)(-h).
                                                                                                                                                  .




                 .

                 C,
                  .y      .        $,esttzus ,
                                             à)poz.
                                                  h- (on k# ç0.,$                          ..-   - ..... .
                                                                                                         . .- .




             ttne t-.:,tmncttkm1-
             -
                                                                                           Yp.t-1. LAtS l,a-/iozr-f-kastty.                .a




 f'
  ï
  c,J,rct$ r.
            c,
             oltl-tu-
                    c                                                               x
                                                                                    -l
                                                                                     -tatç ('
                                                                                            oo'tt
                                                                                                7.(6
                                                                                                   ) -ra...44'g,kyatc,
                                                      I

                                                  +i e                                                            cî.
                                                                                                                    qJ +jx4 g* c-a. .
                                                                                                                                          l

                                                                                                                    ('c,''va C,.
                                                                                                                               #'tyt.a(J
                                                                                                                                       ;,
                                                            -!
                                                             '
                                                             ,
                                                      (ckxs(pk ukiscr.,zxt                       Tt,,e                    u,
                                                                                                                           wckc cuxi,x#
..                            -
(+oq()kqs utzk vt-k

$'hï-.
     ) '
       $to$-tvqt..k..
         -                                                          tqtz-
                                                                    '
                                                                        .
                                                                        , '
                                                                          %,kkZA 2.t(.
                                                                                     'k'
                                                                                       .
                                                                                       h''AC)'
                                                                                             îCt;1                                      UUi.h
             1tq: D k:tkn lck'?
                     w'           o .A            -


                                                      $ tk3Lk
                                                      .
                                                                t1.)g+(-                                                                  ..




 .
     à.werï-
           skczz         (,
                          opyt?tco 4,  j
                                       1       ' skkeoocs
                                       ,ot f?u $5             . ss-ier
                                                                     ss                            ,




               t kh.
                   :(,
                     -/-t cqzïa'
                               t ('c.'
                                     tk
                                     '
                                      .
                                      ;
                                      ï 'b z. 4.si-f-zvv'
                                                        ï.
                                                         khuf
                                                            '
                                                                kxb$               #à/'h# ((-
                                                                                       .    )'
                                                                                             qt'
                                                                                               y
                                                                                               ''-b-tF' okfk)3
                                                                                                       .     .
                                                                                                             -
                                                                                                             *)   -

                                                                                                       .




                                   ,lj ?- j(:.Dt- ( ïî'
                                                      ojs
                                                        . %.<(
                                                            .ttwv '.o. .
                                                                       jae.,,,'
                                                                              y.
                                           '*).
                                         /'--:8
             %f
             .
              ?tac$- $-
                      2
                              k. 7%-
                       Lqtlk)f-                                  jy,,yy       s.                                      -




      ('c'hobtVtf
                -
                lps                                                                '
                                                                                   -?''
                                                                                      ta-?- t'
                                                                                             totxoxj


                                                                          '

                                                                          l- cj
                                                                              >
                                                                              s 1%
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 16 of 35



                        t
                        ,,îticns,
                   Coeq(,                           l-'
                                                      t-,ck.
                                                           i
                                                           5 .u.'
                                                           q    tk
                                                                 -uk-cta
                                                                       .$k             .                     l-tat                      ('z'0(o -tq okru%
               '                                               ;                              '                                             R
                   D
                   'ek, cû'
                          ='wul.C ti(..tn
                                        -jc'
                                           v''(-
                                               'of'czïc,
                                                       .o'kru:
                                                             ''c
                                                               ''()'
                                                                   t%-o (t-
                                                                          )w, /&+<cl--e..v.t-t'
                                                                                              o-
                   tlr+e(.
                         ct tcz!!
                                .
                                ; gvct)$(.-ts.
                                             i$ -'
                                                 Nhk9ctt(cà$-t-c.
                                                                0),t-l()v
                                                                        mu
                                                                         . SqYevAt
                                                                   .. . ...-   . - -..- . .   --       -.        - .- - -       -- .-        -- - - -   = - .. ...   - ..




                 Q '''L cV'z.Jun'1-î /ïAvsttcc,1 (.
                                                -
                                                  t(uzJ
                                                                                                                                        .



     r).?voeos?ro.tz lk   't)-t. tqk. t'
                                       htz
                                         ts     %ef1ok)t
                                                       > j,
                                                          .+(,.,.y                                 .                   .




     kAxjg
     ,
          ,,
           k,/y.gyjst(
                     jy, s,?.k. v'
                             .   kA.b
                                    .
                                    ?r
                                     )    - (4:c/J tlts Uv/(74,
                                     ut(c,1                        -.i,.-c.zvtsc-q                          .




        cwf('     k (Jzzï() fofk!tm y )(;jk,:t'
              +zï..      .                    ,y        t,-ctor +.p.-#
                t:tv'
                    kA              tz'ïc:'Ttzsic'à (tsk $.o,. s .
                                                                 et.-,y.
                                                                 ,
     gïot.tRs                                                                                                               -



     '
     ''' 'i:        .
     1.o..$u(z,. '
                 -f'
                   ki- C77f/+t.+                           / /uvvt,
                                                                  t 4tz.t- t-& -.  5 (. fzcoqvpt
                                                                                               -c.sc)
                    !.       uo av',ïk ch I4''xrsh.
                                                  - %.?'tcas /'' Co-,t- fcZ'.J t4-fc,(t
    û?
     $z.(/
                                 *.                   6

     xsk ttactcr cqzxtz   t                           ,
                                                                               sk;s(k()ï-ï$t4 Vo Ct
                                                                                                  .
                                                                                                  iQt
                                                                                                    '
                                                                                                    :7-tt-
                                                                                                    *    '
                                                                                                         t,
                                                                                           ka-lt-tix o4k.e,-
    es.gt
        .
        i'
         c-toktt-/ tzsk-k-k,
                           ï
    t&o,a.v,qtt.ïocs
     .                                .



                                          '

                                                       ns .s'
                                                            ).(z.
                                                                $.toyg'
                                                                      bu,kt q-uks (oo,z). sï'
                                                      '

                             çuv                k t.
                                                   ?r
                                                    zv,.  -.
                                                                      .

                                                                                            auut
                                                                                               'J           ..


    -,                                    . -
    t-wxo
        -) .
           lv-u-t. x
                   ptyk. ctk-t-ckxctcs.
                                      z..
                                        ks sv.,t(ao.
                                                   s -
                                                     ty.
                                                       4?pk/-.t.                       .




(
&
-s-..syx-
        tuk.t                                                             (,Z.J ((
                                                                                 ?,
                                                                                  v f)tltt'
                                                                                          ot.
                                                                                            j                                           dq
                                                                                                                                                    t?'6k%
                                                                                                                                                         'C':q..
                                                                                                                                                               î/           ' j'

tv ,c) LU'ACh,ky,-
                 cottrc-$
'




$*!4ckkk
'
' -
       t-%t.4te
              -8,     44''k)2JtD/X tzh qy tV
                .t.f- .
'%
t>. t-
     j/
      e
      nt,,
      o                                   .
                                          =
                                          f>t; acc't)cl)(,
                                                         A).
                                                           .




                                                                    (t;, of z.
                                                                             tt
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 17 of 35

            (q'
              ) S'tckkt (4$t-'
                           *
                             à ks(
                                 ?cj$ k       ''* V               *    '
                                                                                    .




                         '
                         -y-h.
                             ,-'
                               oi?tœmutsmï- ()rt)v,.la' .j: yfxdxj. t)çy s$c'
                                                      tt'                   j(,? v,
                                                                                  .k(t
                                                                                             .
                                                                                                                                                 ,
                                                                                                                                                 .

                       '
    t% tûtttoh (c                              .
                                                      .
                                                          t   1.tt.
                                                                  jn                             +'ù k tc'Q tt
                                                                                                        .    3 (C'
                                                                                                                 l     -
                                                                                                                               -
                                                                                                                                                             Qtèt'k:/rJ1l'tj
                    .
                    h*.
                      s.t?- ( Lpc I
                                  4t...- & tI't,(îzkct Ykz A> dq                                                                   yqvtl1,.
                                                                                                                                          l'j                 Gn
                                                                  qm t;(                                         'zf;t5:o uo,kltu Tc,otoy    .



 U'
  QJob
     te(
       z?AJ.                                              ut Jv.ctuc$ttlz! ()-
                                                                             l                                                 $teAlt-xct .
                                                                                                                               <      -




                    T't:t C D tl (k(
                                   lè/V
                                      .                                                      'c
                                                                                              ,
                                                                                              x1.                4. Ytck.
                                                                                                                        $.
                                                                                                                         (. t
                                                                                                                            .-
                                                                                                                             e.ït t-
                                                                                                                                   $k%(?ctît
Qk'.
   kk ch$-                                                tzz()f
                                                               'e(.
                                                                  k.$
                                                                    '?J                     (tx-k'
                                                                                                 k           f'    ;(
                                                                                                                   .
                                                                                                                   .tùkv-k-tttat'
                                                                                                                                j$ tya'
                                                                                                                                      .m
                                                                  '             .       à                    '                        .r
((;ot0.
      .tt;t. otr4- tz.zGJN'J C C1'
      .
       '
                                 C..6Jc'
                                       J ('dkFQ-/&
                                          ,.
                                                  q.
                                                 ..
                                                  -  ù
                                                     --t.
                                                   .-.  fQ--Sc-

                       n-kt M .:tvzxllwtl                                                            J
                                                                                                     .tcq) f?tulJ
                                                                                                                ' s ('c.
                                                                                                                       s(toy.uztx/
Jikkhukcsl-f
           o,tk
              ?xt-tou
                    h-
                     t $:4 Sïuk
                              a s t(t.t.i-
4
I 42('
     f;(c
-..u....-..-...wwa-w......-.-*-                    t&J&s (1,to.cjv,ïo;vcl                            tap t         0.,kc.t:.t+
                                                                                                                   v                      (e t$ '
                                                                                                                                                ùïztc.t 2&'t.
                                                                                                                                                            -
                                                                                                                                                            j,
                              jM ax ,  .
                                    'k /t5 ptïa-ttt.
                                                   -/                                                                                            Vvx-t. m 'roq
                                                                                                                                                 '
            ts tcn ',),,
                       .().
                          x tkï.td(,                                                                                                                           '



                           sjrsy.
                                '.kkn      ckï(6txutxj                Zt'
                                                                        tt.:kï.J                                                                         .
                                                                                                                                                                       ,


                t#YhM 1 'Y

Qul,t.t.4 t:.,.6t 'tt.t (cz,t.foc% t
                                  .
                                    )o o. 6. Ytat (-tt,bttL   t -tc, upoa,k;I                                              .




                                    s sït.kkva , r.
                                                  su,'
                                                     o rkt,,mt'-tw(1.                   ,

()k4.
    ,t-oùuttv                                                         t/?hv:qU.
                                                                              4't. .j                                                                f
                                                              .            ()szukut4 st,tt.-(-s-t
                                                                                                -t u.ok
                                                                                                      -t-t-
                                                                                                          vs.
                                                                                                            a .
                                                                                                              )q y
                           ?
                           .
                           -,
                            .%tîtkj t=-.
                                                                           4ùz                                                                           t.
                                                                                                                                                          ltg
  4k'Nv t/up'v'h k,At.
       .
                                                                            '




  %tct$4 (t-k-ty                                          (oot-
                                                              tvvteo                                    t-c-c-
                                                                                                             ïo'- tt-o-l (7t'no's t'
                                                                                                                                   At-'
                                                                                                                                      p.
                                      tt i
                                          f t oï
                                          .

                                         !c't
                                               ,t:ct#voz.Vc-tji                                                   k+.
                                                                                                                    -
                                                                                                                    x tscvc/.
                                                                                                                            k
                                                                                                                            ?:7 k.
                                                                                                                                 k.
                                                                                                                                  zt'


                                                                                 $/ cc Z.j
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 18 of 35


                   '

                   #r
                    ,k*
                      fL' Jk(
                            ,%ctii th,()twtvzàs't;
                                                 ,n ckas'
                                                        t

              -o< $ùk. ?+ usooq sk-j-.c$
             f-                                    '
                                                   i-
                                                    p.tj (0. -,,-
                                                                t,
       '
      Stceutut fy.
                 ,
                 cu! .
                     #t'
                       Ar,t .
                            #t.
                              a.
                               k J-
                                  i.
                                   ëf4.,ckawï-t.
                                               j *
                                                 5tc'kl-e t'.lt
                                                 .             '
      M pc,
          Jk.t'.
               c.
                tl
                 ' t'c,-'.4.t.j't().q t.cyu yjj'.(j'., .j                                    cswccl
 tt-)zt
  .'

      ,
      '
      a(
       ,
        ?t,./('s.%
               -

                 j (+oàcv-v'j'f
                 (
                 .                           tmc,jcaî azkJ.
                                                         .
                                                          . p'
                                                             ï'neclIt'cbl :s'.
                                                                             2
                                                                             1o,z.c/o, $t
                       .                         <


                           LA t'ezvxgo sstokzltu).z /k.1ec:.j..( cj',,
                                                                     èzx-k-e'vc4
                              4.'
                                kjt%. ç.(zs(.,
                                                               .iv(Az,ï?. j-t, .
                                                             gwr
                                                             '                 1v
                                                                                -
                                                                                w u..Jnc. q
                                                                                          c..
  -

   sy
    .
    -vz(cy.,)(.
              4).


           X       Tt+


                                                                    T5
                                         ,


                             l Ytzz h. t'
                  ctéttJ kzhl.
                             '
                             ,             -ot,sti
                                                 k.q.
                                                 .  o$o ('z$: (kot;t                 .




  (tt'
     tu-isy,           -$c.oteoc,  s :,qctkpst
                                             ktcl ! 'e (oo/k.k,     o uyï-
                                                               Gx
                       .             .                              .


  Gt$c Jv-   k ,'rvtok t    sotntitcv'-)uf'txz (-0 . sîc,t.i,tz.k,) 47ïa.
                                                                        f.   .




  ï îik :.'o t $
  'v'      .   'oul
                  'c,$ -
                   ,   :(
                        s$
                         *
                         . $0r                                           4$ec#tcn -3
                                                                                   -S'&q (kk) 4c
                                                                                         -




 +t
  '
        j. y yta-q-.                             cq()yl,('1,
                                                           k%.$.,.xpzsy)                 (ou.+,v
  A(?
    . ew -?
          -m      x/
                   '                                 p
                                                                 )
   L
      sézn'
          yp0(?.               r
                               zl-
                                 hftz(?,tc.-tx
                                             t./c-kkat) t?A oJct-A c,
                                                                    o -1e


                                  $1 ct Z.H
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 19 of 35



                                                                                                                      ''--

             fyht
                ltît-too,:
                         j.)-.
                             Aa.t      .               tkt y-  h
                                                               .c'
                                                                 s
                                                                 hk/yt
                                                                     /
                                                                     ïito)                                       .                w




                   k'h(?'
                        >     ct,.vAc,
                                     jt(, )r .
                                             77,t. >c. y
                                             J         .-
                                                        .
                                                        j (;y..
                                                '
                                                    .,
                                                                                                                             Govj
             êpk 4k...''
              '
                               k-t'.
                                   $t)'q                                       #ïAk  .
                                                                                              '

                                                                                              tc,krp yvl                                  foutL
                                                                                                                                              qv-cj
                       t'
                        @ t;$(..#7
                                 )
                                 4tt.
                                    ll ccj$, U 6k$ta
                                                   , r
                                                     k tF
                                                        o tA (R.
                                                               )                                             .   -




                                                                                                                                 ç c.e#crl




                      ?s 4't,
                            ak (?(kce(
                                     .
                                     4
                                     ,izxej dïstu.
                                                 sslcic ().Q1
                                                            ,'
                                                             pct
                                                               a/h1)'c,
                                                                      '
                                                                      .tt
                                                                      %.
                                                                        p5t.



 ('$      /uce.ct t
          '       -
                  jtk,t.t,n(,
                  (,e (.        t- tùt
                                     . 4L,ts rcks'e boc,ut 'ûl
 1--l0..$$ Tùe k'Bcîf'lt-'
                         tu1..
                             e. f?f .6'ècttt;
                                            ,h '
                                               o
                                               zS--
                                                  bo-
                                                    '(c,).
                           '

                                                                                                                             .


                                                                                         -
                                       ''                         1
                                                                                         A

                                    nts & J.d-,s(.,s A C/C- '  tAt'
                                                                  lkA-
                               .- w.                                                                  .


                l 14. 1.7 (.?t.
                              ?za?
                                 -t.,
                                   -



              $+,# O fl-f.
                         ,/ns.--k,     oa-i- ttp(,s f)ka./.î'tltlk/
 iPA ju/.v(-t/.                             #tnef'
                                                 t            -            kx pa s                        '
                                                                                                          k7'
                                                                                                            icè'#wzq                      '
                                                                                                                                          .
                                                                                                                                          t'Jatj.
         k
                                                                                                                                  '
 a
UGsqzk.,                                    1-k.k
                                            -

                                                         .        c e f-
                                                                       '
                                                                       t,o (z
                                                                       .    .!ck.
                                                                                q1. û-
                                                                                 e   kok..o                                       (
                                                                                                                                  ,
                                                                                                                                  ac,rtr
                                                                                                                                       vaf?r1
                  j

 (A$.
    4..
      /OO#-,                                    t'L'k'
                                                     m e5)ïYS ttlgo                               OF #ht%                    /3 C'
                                                                                                                                 .;'I ,
                                                                                                                                      -
                                                                                                  .                                         r

  k/tG t
       'épnj-                                                <ê .
                                                             S                  ''JZ ç+ a (
                                                                                          +k'
                                                                                            h(.e
                                                                                              ,
                                                                                             .,'.                    1-nuJp.
                                                                                                                     -     %t-t J4Y
                                                                                                                                  --(
                                                                                                                                    ç.
                                                                                                                                     -,
                                                                                                                                      5
                                                                                                                                      $


     (<.
     '

      'e o(>
           '. z .
                7--:û,s
                  >   -.
                       v. c'
                           oi-l
                              -.dc1-.                                      .




                                                             tf1 p)
                                                                  q ZH
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 20 of 35




                                'D
                                 t   .-   ctk'knu.o-.k                      G t.
                                                                               rzcactxr, s..ï('u4o'i                -




                                          G k'keskbk)k,3y              Y Qs!s
                                                                        .
                                                                            r;
  ).
   A.:.-$       (c'
                  os'ci% pJ
                          ,
                          .                       s, j
                                                     -
                                                     gor'-
                                                         !tt
                                                           j.
                                                            ,
                                                            c c,f t'
                                                                   nts                                                  Gk
                                                                                                                         o()
 l
 ,h,ç .17(4 kv,,
               i),zq amcà                :/t                                         '
                                                                                                           ks'h(
                                                                                                               :rct.
                                                                                                                   5kp(t t;j
                .                    ,
                                           '
                                           lsj                                       ..



   d/ e 3w ,/)
 Vté   '
              ' st
                '
                  oao$$tal g0.n,-
                        -       ,      . gloz.#
                                $t?kxkot                                         x
                                                                                                                            -t)A+
                                                             i.--. l
                                                            r.                                     .                        ,
                                                                                                                                    '''
                                                                                                                                      N.

  % t.
     /-1(
        A,t)f;f'he$7                               ght% o .
                                                          1!em-e
                                                               3/
                                                                .,          ,        u kq(, t xtt
                                                                                                oe knk4,(.
                                                                                                         ,
                                                                                                         4 toc
                                          ,

  h-cl-t-ka tjt'
               ?k.àte-tzl ctok
                             ) s()oï(.j
                                      ylc- o;
                                            tt.
                                              tkt
                                               ..(j;-
                                                    !(e                                                - .,         / .7.
                                                                                                                        3$. - (CN3

  ')-'Ak t .?t
             -tvAckvc-.
                      t8 ''e(x/'5 S(lê/Ay kk)t.'%,,Ag toc.y/-!s rjjsj.y
                         xj                                                                                                     ,
                                                                                                                                           .

                    ?
       ?u-'tq/)t)te-
                   A                                   foc h
                                                           ',ta+ ïauw ctzaot g.fo t,ty,s
   )L)C
   '
      o.
       $- jUX'*
              .
              %
              jt?
              ' '
                jj1/4#k
                      .
                      '
                      )'
                       Yt )0, pjls                                              Q( tp'm       .   f's ,(s
                                                                                                       .
                                                                                                         )5)
                                                                                                        t,
                                                                                                              - .       ,




   cz fk t'
          )u'
            c.7'(c;,
                   a                               %4koV-k'1L.
                                                             k. tk.
                                                                  zL)t      V). ,-ûcotnj
                                                                     ztJ okt-
       zL'ev,uo .leoâ st.
                        ,
                        a.4k
                           '
                           ,cïkAc.
                                 j Gïî-jf)(,,kk.t.l.y Ot1.v3G p'hc)
                    -                                           .


   UL
    '
    A'-
      z
      k.                                                         -

                                                                                                                                     V.


   -(.
     a(x.
        k -y.)yy,.
            .    j(,kqjszxy (,a(,
                    .       .   t r;-.
                                ..   jta                                                  Gtût
                                                                                             '
                                                                                             -êù,
                                                                                                hu?
                                                                                                  tc-mjs
   3)kl'
       ,k(c,z' b
               r'
                q(c/'
                    ct( t-.ok)oJ                                                            ot
                                                                                             *, .>lqcijsbc.
       rj                   '        # '
    t-co        ,cct.-(f
                       -
                       J)                     .




                                                  1tnt      tst'v
                                                                'kqskctnts ('
                                                                            ?ttr
                                                                               v-lo à
                                                                                    r-îro'J-.
  tzlytt                                                                w . egct:cx-s-fqlzlctt
                                                   l-
                                                    c' cC z -
                                                            .(
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 21 of 35




         ()(k.Ltk).s)ta ((t-ota()k.r
                                   ; S
                                     t',
                                       -. t,
                                        .
                                           yt!
                                             $ (?,,.tsco rk--tokk$
                                                          .
                                                                 '
                                                                 .
                                                                 '.
                                                                  :
                                                                  4   .




          t.l-c,qk. f. >,7-
                          .,t;:)              >et
                                                .
                                                Ak- k? (te,t- to-.I
                                                                  -s          .-




         j<tsco tr%(7gtjy.- ('

                             '
                             z,o btt vt:top(.
                                            1       kYqo ct,
                                                           .
                                                           cf
                                                            -r
                                                             z.1-.
                                                                 4,
         -'kkz t
         (
         .
         -' x tl --ltak-, 't- iqo k-
                                   Jtluùat- lùu.
                                               ô. 'tpk. #'k'nk
         -17+ !-?a otc,o). t
          -                '
                           z)ci-
                               , tzt,
                                    -.
                                     tcsut-.
                                           k >)k.r
                                                 .uk
                                                   '
                                                   k4                                  ù5'
                                                                                         AUVY
                                                                  .                ,                 CN
         , GO so.
                ftltkrçy?sj j.
                             s ocStek;i
                                      z v
                                        tla.
                                           k- cl
                                               o')t?k
                                                    .
                                                    -.t(0:j o$
                                                                          .




         tnts $t
               'kq.l
                   -kmt,< tkm t) 1.tak. lk' '
                                            tJ.
                                              ;(. c
                                                  j c
                                                    -)
                                                     ,qyqj
                                                         -o (o
          C.()
             -$-()r.
                   t
                   9'




                                                                                           #f
                                            -
                                                t-t,q (jok.
                                                      .   t,
                                                           ?-v,oo ,J
                                                                   .j

              -'.   l'
                     ht  -
                                 $(
                                  '
                                  ?f-
                                    'tot
                                       itovot
                                            '.xzdi) kno.
                                                       k,c.,L'St                           kotkcc ?z .

                                                                                                .
                                                                                                -.  )
         ctkAj t31.CA#,,
                       - (?4(-
                             bû,'
                                A     1() xjkk ((
                                                .)kk'hk%nkpct)y'
    '-

    tt otm otu(, o( ; 4/c. OAkt(jtAt cî Ats t,rt'
                                                m 1o( ;'
                                                       t( (kc).tot1->,t
                     )           h<-.                         V

-
 t-'
   kz b
   h    reçorvb tkpsuktt)             (.
                                       1k4-kk'
                                             ït
                                              a;n%
                                                 .')-r'
                                                      otl
                                                        --
                                                         k +/hq.t
f't,qjqo uic,       x
                     fact c, oo
                     )
                    ..
                              -j,q-u.(l'
                                       jkoj G   o )eqtjk'
                                                        l.
                                                         y.
                                                          k tlta                       .




                                                  .


                                                  z t of i j
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 22 of 35




                       >
                       '

                       C,k
                         ).
                          e. tz
                              kzct& yzt
                                      '
                                      ,
                                      A),s$trcz
                                              .
                                              vtlx/ tn,(,.,
                                                          rk'
                                                            p ej.                                                                         $f
                                                                                                                                           zo ï,kf/4
            .h.
              j. .
                 k/k.
                    p.
                     e r rCe.
                            A
                            z.%                                                  v :r-.-l-tk'o s'                         1.h t% k3t'
                                                                                                                                    Jto-
                                                                        - ''

            cjyj,to%.j/ yyyt t'
                              ,
                              -7-.(t$?ak'At,yrzt.zht /)cu:btt'c.kttk./ a..kok.?'
                                                             .
                                                                                                   .
                                                                                                                  '

                                                                                                                      -
                                                                                                                              .




             c ( .i.
                   r(
                   :
                  ,'
                   t;)
                     .              tpa ..1-A e (   'okaqzp ssfc,,) cfl     - -1./&tj                  .


                                                                         r'x.


                           Cfj.
                              -yr,
                                 .jy
                                   qrjr
                                      .,
                                      ,                      -
                                                                 ., .




                           lo s'ï,
                                 nor) )'tak -J-)vt-tzhty.
                                                        a,'h.
                                                            à                          -       -
                                                                                                                                             knol
                                                 .


  .lsjkn$.te, to 4>z %'.jt, Ar
        .
                             tx (3,.0). ox
                                         -jjA.
                                             ty ,
                                                y.v,
                                                   y.y
                                                     ,.
                                                      y(y.
                                                         m                                 .


         A'ï,hk (ckvh                                                                                                             tA!$ to(zïgoct
 t$)ta.k ,;
   ..
           .
           At.,î(ci/czt-
                       t-
                        e-
                         cà                                                                                cco ststt-q.k qc,ï)
                                                                                                                             l            % .>


                                                         ùe .
                                                            -
                                                            )
                                                            k- j
                                                               k
                                                               ,
                                                               -
                                                               .
                                                               ;,ç
                                                                 j
                                                                 l
                                                                 'b?
                                                                   .
                                                                   -      y..,                         ctg.o.).,oo tz. eclklcc-l-tc'nt
                                                                                                                                     k(
                                                                                                            '                                          -
                                                                                                                          .           :
                                    *
                                    '                                                                                                       s


    t k.p 't/utvl,
  .. -                      :   >   *
                                    --
                                    1--
                                    - ..
                                       ,-,
                                         -'
                                         .k'-(
                                             :
                                             h
                                             ;
                                             --
                                              b.'.1k 1'
                                                 ''' '-'-
                                             .-- ...
                                         '--.-
                                                            '
                                                          ----
                                                     '. ,.,
                                                    --       '
                                                             .
                                                                                                                Lcc,mt?k%
                                                                                                                        ,o )-4. 4o 'sc,c.tk: '
                                                                                                                                  -
                                .




 G . q.;k?N
                  *'
                                rt tia%t..


                                                     tejc'
                                                         A('
                                                       - .  'c.
                                                           -,
                                                            t 3tc k'h
                           7-
                            't'hz. l--e$kv)ut:ko$. %a'
                                                     $ C') e'
                                                            stntaos .J. tath


                                                                               z -s uy 2-%
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 23 of 35




              Q (tm'
                   qlk
                   y   .
                     qt'
                       k
                       -
                       $i-/1$-îoo ,%km *Ct'.é.'
                                  ?'                3 cïv
                                              $lU'-Z*   -,km co s-t-cukV c,
                                                                             ckexot                                      (ect%()<h5',#
       l-thuxt '/ewtrcxoct
                         -Vsz'c'cw(
                                                                                                 K.



      tkl& k,w a o k kx >?v'htkent-t '
                                     i
                                     -f!(1ot'
                                            iît)eq ! '

          -
                                                                                                          -
                                                                                                               ,.

      fè'
        tkup.o.             -% tck) &kù1-t)(5
              $- tà'USC % %%b                        .          .
                                                                    '            .


                                                 Gx


               t' îa
      ot-/ozhc.'
      -                                              &&V.o
                                                         'A'
                                                           C&-y. (.g.ïtk( y'c,v 4'
                                                             k                   u(,
                                                                                   -         -


              ) -.
                 j     k
                                                                                     '



                                                  t 1Az 'l
                                   cxmul (q) q-zt-.                           $':@nttc,.
                                                                                       '
                                                                                       ai'            -   t.


      k')c$                        6tooo ?r          -
                                                            lc ikt '% .t-ey-) ,(, ftpqj
                                                                                     ,
                                                                                         .


                                       .
                                                 ô
     U kAt,?- ().b,'îck
          -
                      c                                             -
                                                                        )(:;

             V or Ae    bzzq/- (?&qo'/h% / 472           Qj.
                                                           h4G Lj
                                                                ,s,.j
                  iî o'''q%ts Atxsx.t l-its t-sov'    ïc)ccqbï-t.
                                             '



    tlJt'
        .'
         h j ctext'
         jV.                             -




                           ïA.'
                              % kA/hGj
                                     '.t()%.
  tltoo'î %kc,     n/Ah' tt  ewv  -sf
                                    ,, vzAct'(u,uk
                                                v.
                                                 x(
                                                  .ç
                                                  -,
                                                   ut
                                                    ,/c(
                                                       ,c? k)ù.û-Sk
                                                                  aïj    .
                                                                                                                                 ) t.:
   .(kn1-4.kqt-t S.wr
                    <-
                     ,
               '
                   ,       -
   .
   t

                                                 ceLtuttt- #kt ovnseru'ect                                               . ,   ()C# î
                                                                                                                                    c.n

                               S k kfh
                               .
                                                 V       * *'

                                                     k/lt,,?-                .
                                                                                                                    (% tx
                                                                                                                     .
                                                                                                                        .
                                                                                                                        4yot-
                                                                                                                            sk
                                                                                                                             t.
   ct tqïs
                                     k.rtog t)f
                                   0..
                                                ï/
                                                 3k
                                                  2
                                                  .,(%<-. 'lov.t
                                                               /
                                                               '
                                                               h(oz kqo(ot
    bkpï4Aa
                   c'
                    $ t'co tp
                            t.iIc'
                                 kn ()/-q                                                                             t-kîectse

                                                         z s ôg z q
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 24 of 35



                                                                                           N

                                                                 cvs(o
                                                                     .cc)$-
                                                                          ',j-/
                                                                              ,
                                                                                                         N
                                                                                                                                        ' ' '


        Zoïvj laow m          -
                                                                                       .   v         .- '- 'e -      N >   ..''''''' '''




          -c ,ta)s                                                    fzkkqk ()tk.(?e,


                     '
                é'.
                  (
                  '
                  ??-tytï(.te ct
                               -

                                  (-
                                   .
                                   k,-j
                                      '.,              1t
                                                       .
                                                        -at
                                                          at              t-
                                                                           ioz. uo t,
                                                                                    ï
    -

(0
 ; pyg(y( ('
           c,(
             .,
              3'
               j                    èkm                                so str'upo tot.
                                                                                                         i
t
-ooo .
     -       vtq J's
     $'eo.t. .     ?s$-+cSct5T                                                                 c)54 tzqc'.
                                                                                                         t
                                                                                                                          .
                                                                                                                              .

                                                                                           z                       k
                                                                                                                   .j
 ,r.k.(?ckt(;ti co .-tkAts /3
f'                                .- - - .- - - -
                                                    c)cs
                                                       ) 6 t. -%.s                                                t
                                                                                                                    zezl
                                                                                                                                          ,
    tJPk):'h )4.1.
            -




tl,
  c.ttzzh                '
                         lè
                          rlïîtr,
                                ck tl
                                    cw/-/
                             o ? çlc/tclr,
w
                                                           Ou.+sf?(rcrwt
Oy'
  u
  ..tfoy yjyo (.(,,t-'
                     ft. ktszq                                           . ...   ..
                                                                                  .   . ...... . . ...... ...= .=.w .v'* 'v'''=



L
4(t;û v
      lbk
        !zf'ti
             '
             h t'
                Yhlusm l i
                         qk?nb-t-
                                                           ç cuok C.
                                                                   -'te('tc
f/htkî'
      ihh) t
           .'O
             o-'
               :
               <
               o
               '$n
               - t-%
                   x--)-)lt-
                           z
                           ,                               Outk-kvum 7:3t-$m Tc1ïo:%
                                                           (R
                                                            z(-
                                                              t,-.L,'k 1'C''o''l
                                                                  -




                                                           (olvso uo .ç l '!>'
                                                                             bb d.s
                              -2.> cf'zr
                                       j
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 25 of 35




      FRANK PIERRE , 94272-004
      COLEMAN MED FCI      UNT: B 3-4   QTR : 807-069L
      P .O. BOX 1022
      COLEMAN , FL 33521




                                                         ; sb
                                                            seao
                                                                 y,.g-. .
                                                                        -,v+
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 26 of 35



    Response to Inm ate Requestto Stal

     Inm ate: Pierre,Frank
     RegisterNum ber: 94272-004
     Institution /Housing Unit: CO M/B07-069L




    This is in response to yourReduction in Sentence Application,wherein you request
    consideration forCom passionate Release/Reduction In Sentence underExtraordinary
    and Com pelling Circum stances.

    Title 18 ofthe United StatesCode,section 3582(c)(1)(A),allowsa sentencing coud,on
     m otion ofthe Directorofthe BO P,to reduce a term ofim prisonmentforextraordinary or
     com pelling reasons. BOP Program Statem entNo.5050.50,Com nassionate
     Release/Reduction in Sentence:Proceduresforlm nlem entation of18 U.S.C.5:
     3582(c)(1)(A)and 42054n),provides guidance on the types ofcircum stances that
     presentextraordinary orcom pelling reasons,such as the inm ate's term inalm edical
     condition'
              ,debilitated m edicalcondition'
                                            ,status as a 'new law''elderly inm ate,an elderly
     inmate with medicalcondi  tions,oran ''otherelderly inm ate'
                                                                ';the death orincapaci tation
     ofthe fam ily m em bercaregiverofthe inmate's child',orthe incapacitation ofthe
     inmate's spouse orregistered partner. Yourrequesthas been evaluated consistentwith
     this generalguidance.

     As you do notspecifically cite any ofthe aforem entioned circum stances,you do m eet
     the requirements outlined in the firststage ofthe W arden's review in accordance w ith
     the m inim um criteria fora Com passionate Release/Reduction in Sentence setforth in
     the Bureau ofPrisons Program Statem ent5050.50.

     Aftercarefulreview ofthis information,consideration forCom passionate Release/Rls is
     denied.ln com pliance w ith Bureau ofPrisons'Program Review Statem ent5050.50,
     titled Com passionate Release/Reeducation in Sentence,you m ay appealthis denial
     through the Adm inistrative Rem edy Program i
                                                 fyou are unsatisfied with this response.

                                                                    'D   .
                                                                     ).--,.z-> -y l
                                                                     .


     S.Salem ,Acti      arden                              Date




                                                                                         (u,J??
                                                                                              /p?/Jf
                                                                                         -
                                                                                          w .tgax.w;j
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 27 of 35




    Response to Adm inistrative Rem edy Case Num ber:1070688-F3


    This is in response to yourRequestforAdm inistrative Rem edy received April5,2021,
    wherein you requestto be considered forCom passionate Release/Reduction in
    Sentence,Extraordinary and Com pelling Circum stances.

    Title 18 ofthe United StatesCode,section 3582(c)(1)(A),allows a sentencing coud,on
    m otion ofthe Directorofthe BO P,to reduce a term ofim prisonm entforextraordinary or
    com pelling reasons.BO P Program Statem entNo.5050.50,Com passionate
    Release/Reduction in Sentence:ProceduresforImplementationof18 U.S.C.jj
    3582(c)(1)(A)and 4205(g),providesguidance on the types ofcircumstancesthat
    presentextraordinary orcom pelling reasons,such as the inm ate's term inalm edical
    condition'
             ,debilitated m edicalcondition'
                                           ,status as a ''new Iaw''elderly inm ate,an elderly
    inmate w ith medicalconditions,oran ''otherelderly inm ate'''
                                                                ,the death orincapacitation
    ofthe fam ily m em bercaregiverofthe inm ate's child'
                                                        ,orthe incapacitation ofthe
    inmate's spouse orregistered padner.Yourrequesthas been evaluated consistentw i        th
    this generalguidance.

    As you do notspecifically cite any ofthe aforementioned circum stances,you do m eet
    the requirements outlined in the firststage ofthe W arden'
                                                             s review in accordance with
    the m inim um criteria fora Com passionate Release/Reduction in Sentence setforth in
    the Bureau ofPrisons Program Statement5050.50.

    Therefore,yourRequestforAdm inistrative Rem edy is Denied.

    Ifyou are dissatisfied w i
                             th this response,you m ay subm itan appealon the appropriate
    form (BP-10)to the RegionalDirector'sOffice,3800 Camp Creek Parkway,SW ,
    Building 2000,Atlanta,Georgia,30331-6226. Yourappealm ustbe received in their
    office w i
             thin 20 calendardays from the date ofthis response.

                                                            C%
           !.
                                                                 j.g j
    S.Salem ,Acti g      rden                       Date
 U.S.Case 2:09-cr-14007-KMM
     DEPARTM ENT OF JUSTICE Document 693 Entered on FLSD
                                             REQUEST     Docket
                                                       FOR ADM I07/20/2021
                                                                NISTRATIVEPage 28 of 35
                                                                           REM EDY
 FederalBureau ofPrisons


                     Type(7rllse/7a//-Jpt'
                                         p!
                                          'l?/petl.lfJ/rt
                                                        7('
                                                          /???
                                                             '
                                                             ?t,??/'
                                                                   5'a/-t.
                                                                         ,lteeded,,
                                                                                  5'
                                                                                   f//
                                                                                     p???i'
                                                                                          J'fourct
                                                                                                 pJJk'
                                                                                                     t
                                                                                                     ?-
                                                                                                      s'.Additiollalï??.
                                                                                                                       j
                                                                                                                       'frI/T.
                                                                                                                             ?d'
                                                                                                                               t'
                                                                                                                                ???xo11rclvclac.
                                                                                                                                .

 From:T 1
        'ecce      ,'- xot
         LAST NAM E,FIRST,M IDDLE INITIAL
                                                                           qz1%7a-œ-
                                                                              REG .NO .
                                                                                        .
                                                                                        >? -b -4' t.
                                                                                               UNIT
                                                                                                    ezï'&q tr.
                                                                                                             ot ewc- .o-Ftey
                                                                                                               INSTITUTIO N
   PartA- INM ATE REQUEST
                    cbektùékvuA'o                 'AZ W % cltxxa.
                                                                $V             '
                                                                                              mq -
                                                                                                 11e(s e' k%.< (lcvw
                                                                                                            .
                                                                                                                                             aeaov raie.
 kcsccuoe / ?-eéoc-vttzx
                       mh kv's N GAe-VDCQ..                                                 ft                                '%ï
                                                                                              equeih ''W :.t.31* 0 Wo +iC-
                                                                                            Ctzxvnioa.fw'
                                                                                                        wiu'.lLxys QACAS':
                                                                                                                         X- AxcA-iin
                                                                                                .-: 'r kc- tl'
                                                                                             -- '
                                                                                                             u.wu-ki .

J. cxv fcquusssktwncj           -
                                      tkscuzèovx AYX..
                                                     A. uyo .)
                                                             '.x$= c.w:okco Q.<                                                   Cowvtam.
                                                                                                                                         '.
                                                                                                                                          x%kkxacA
                                                                                                                                                 .q          .


Lekcçxsc i.x W .*-Feé.vwk CLzrhw on vvaxj koobxtgè' 7                                                       .




     1
   V l          .   o, '                                                                                   -            ....
            DATE                                                                                                SIGNATURE OF REQUESTER
   PartB- RESPONSE




   qecoï
      Bl-
        1>p
        fd l
           '
           Y
            ï :l-r?   -                                                                                  W ARDEN OR REGIONAL DIRECTO R
 Ifdissatisfedwiththisresponse,youmayappealtotheRegionalDirector.YourappeallnuyfbereceivedflltheRegionalO/xcewithin20calendar ayso thed             '
                                                                                                                                                    sre
   ORIGINAL:RETURN TO INSIATE                                                                               CASE NUM BER:

                                                                                                            CASE NUM BER:
   Part C- RECEIPT
  Return to :
                                                                                        REG .NO .                     U NIT                  INSTITUTION



                    DATE                                                                                                                            BP-
                                                                                                                                                        229(13)
                                                                                                                                                    APRIL 1982
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 29 of 35



 Beforecompletingthisapplication,pleasereview Program statement5050.50,CompassionateRelease/Reductionin
 Sentence(RIS),availableinthelaw libral.
                                       Rcoucrlo N IN SENTENCE Appucv loN
 NAME: rachU                     seet'e -     -        REGNo.qtilny -&c u/ nate: q--LG -.
                                                                                        %t3.
                                                                                           h 2)
 WHO 15YOUR PHYSICIAN Mlrdel: Françp .
                                     (l B/nnet-enAebretxon Venuto I
 Choose One Criteria:Youcanonl a l underonecriteria.
  Extraordln.ryr ompelllng Clrttlmll ntex:
        X         ' ITer
                      imrn
                         i
                                 :
                         nalK'aaicalCondi
                                        e n - TerminalDiagrosiswith 18 monthsor+ss Ii
                                                                                    fe expedancy.
                     x bilitate MedicalCondi
                                           ti
                                            on- lllnessthathasyoupadiall
                                                                       y(K %)orcompletely(100%)di
                                                                                                sabled
        I-T**qI    6Il1     -        -
                    eNew La< Elderly I
                                             i'rt:
                                     nmates - Have to have sefe
                                                             30 yearsofa sentence.
                    ElderlywithMedi
                                  calConditions-65yrs.oldoroder,adeterioratingmedicalcôndi
                                                                                         tinn,sefved50% ofyoursentence.
        IN Elderl vlnmateswimoutae dicalCondë    ''on:-65Fs.oldorolder,Served10yrs,or75% ofyoufsentence(whichisgreater)
        X x athorlncaoaciteonof-    tlle-Fa-
                                           mik-M-emb#rCae * rofaninmate'   :d- een!chil    d.'-provi
                                                                                                   deverifiabb documentationthe
            chil
               d is *suddeNy*withouta œ fekker,the familymemberIs In an inœ pacb ted state and istmable to care fortle child.
        l-7 lncaoao'tationofaSoouseorRx i   stere Paftner:-prôvideerisablemedi caldzïra'mentationofincapaci tatedstate.
              othec-extraordi
                            naryandcxpellingcireumstanx (.
                                                         %ov5o -hq
  To be filled outb Inm ate:
  Brie'ydescribe yourmedicalx nditionorextraordinafy andcomx lling drcumstance:
   T- hœqe-. tl-
               truyyek<.s -,E-'
                              vsk -1-0 --- .sso-e-,-k-)stx-ccvc.te.>'
                                                                    # rvcv-$                           '''%                               1
              .   r) wa.ï., ka ( .D .-. .                                                                .
                                                                                                         '
                                                                                                         @                                t
                                                  ,o        , Rvhi            %
                                                                              $k< c s-o
   ..                                                                                                                                     .
            q.ï                                                                    .        .

                       q     .
  Ifw uhaveappl
              iedbefore,hasanythlngchangedinyourme icalconditi
                                                             onsinœ yourIastappli
                                                                                cation?                        OD
  Prox e Release Plan fm uâthave AtL ofthefollowlno):
  Nameandcontadinformationofwhoyouwillli
                                       vewith:     %r'S 'Lc uZ'ku,nwtm 'V Rwwee-. '-/s'x) J'C.X.C-K'(%A             .

                                                                           *
  Whenwast- last:meyouspoketothispersunconcerningyourreleaseplan?    0t. Ru -1- ' f.   KY Y-'   m .<ïk tt
                                                                                                        -'%.
                                                                                                           'l4
                                                                                                                                      G   G
  lsthi
      spersonwillingtocareforyou?            *                                                                                                (v.
                                                                                                                                                3vZ$i
                                                        '
 Addr
    essofeereyouwilbeIikng:                 A-IS S wN.* - $% A'VN A xqt
                                                                     -                         k-     uvxo V--Nh sa tok.v
 w-rewillyou?eœiveyourm- icaltreatment(i
                                       fapplicablep c b- V< < -           -.           û t-u we-
                                                                                            u  v't- wAii'l.e--$ tbekxi.t<'
 Howwillyoupayforyourtreatment(ifappli
                                     cable)?5- . W h              .' u    .     k          c ' x '.: ZR k.txwktk Ntis.
                                                                                                                     '
                                                                                                                     +
 AdditionalComments'
                   .               vcx +'
                                        d$              v'
                                                         a                     '
                                                                               $       -            ev': -uu   &'
                                                                                                                :
                                                                                                                -
                                                                                                                * VV<      tycee-
  Q .
    u.hkx Q
          '... (J.4't .,q. '
                           f.(v.%,
                                 .Jx.'
                                     s-oicv
                                          c',
                                            t:vvxtwx vxxkv.u.-. wwt.tk q.
                                                                        4cqxvtke- . N...,
                                                                         /A
  zzssup.
        r..vvïvxt-uwvvoxkc..tx.
                              ï tk...okskvxx.ï Vt..
                                                  >t,. kV v> s
                                                             àtcuv.p.
                                                                    p..cwkk eo wx.tqv                               .   ï (.-x xx w
  wmvcxkhqw.s e'ctywqt6'Cù ù.tgzsokc-l pv-
                                         ...
                                           '
                                           > G gtrr-w.o ,.7'
                                           .               $.M mwjLowïyjitçAo tkM f'ttt.
                                                                                       t-(% t,
  W .e Q czuebv f-kwi e e
                        ,û c
                           àeq -w
                                'x Q o'
                                      z
                                      vv h
                                         X qts ('t
                                                 w  (o l%  ,  Gzvwq u%swu t.r x'
                                                                               => '
                                                                                  E G< ewv r'b 'X                   -


 Qg k
    .!ecu'
         vkx thksk A'
                    hxvetvvkorlvj.-
                                  .z
                                   r.cuvw ix.xW <.=.v-% vxawt)(Cc t'vo'vwx t-oitO -htt.
 Rev3/20
  Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 30 of 35

                                                B ureau ofPrisons
                                                  HeaIth Se- ices
                                               M edication Sum m ary
                                          C urrentas of04/15/2021 12:00
Complex: COX-COLEMAN FCC                                   Begin Date: N/A               End Date: N/A
Inmate: PIERRE,FRANK                                       Reg #:      94272-004         Quader: 807-069L
Medications Iisted reflectprescribed medications from the begin date to end date on this repod.
Allergies:                           Denied

Active Prescriptions
  Atorvastatin 40 MG TAB
  Takeonetablet(40MG)bymoutheacheveningforcontrol'ofchol
                                                       esterol
   Rx#: 1002238-C0X          Doctor: Franco,Karina M D .                                           .

   Start: 06/26/20           Exp: 06/26/21                         Pharmacy Dispensings:127 tab in 294 days

   Lisinopril 5 MG Tab
  Takeonetablet(5 MG)bymouthdail
                               y
  Rx#: 1002239-C0X           Doctor: Franco,Karina M D
  Stad: 06/26/20             Exp:06/26/21                          Pharmacy Dispensings:127 TAB in 294 days

   metFORMIN HCl1000 M G Tab
  Takeonetablet(1000MG)bymouthtwicedailywi
                                         thfoodforcontrolofdiabetes
  Rx#: 1002240-C0X           Doctor: Franco,Karina M D
  Start: 06/26/20            Exp:06/26/21                          Pharmacy Dispensings:268 TAB in 294 days

Active OTC
  Medication                                OTC Source                      Stad Date         Stop Date
  Terbinafine HCICream 1 O/o30 GM           Comm issary-Recommended         07/09/2019
      OrderDetails:Follow manufacturer's instructions.




Generated04/15/202112:00 byHayes,D. HIT           BureauofPrisons-COM                                  Page 1of1
     Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 31 of 35
       U                  o Li =      o   o   =   @).       X      & =
       *    O         =   'Q =                    6
                                                  E c &
                                                      wn. wx<
                                                            = &
                                                              -<
       =              *   B  *   k? A     6D =        o   Q
                                                          o * >.
                                                              o    T Q
            &                o   o    22 o    3                    * 0
            %        =    %) =   03 Q     Q!o Q?   1               I M
                                                                   M L
       D
         U N)    CD   *
                      H > x
                          o t=
                             o O L
                                 co O x)
                                      o o N)
                                          o   N)
                                              o   o- o B x o
                                                  P                D o
            &
       = . (D =      =
                      -
                                  c =             * o o cf o                                                 =   u
       O q (D                 *     :
                                   ..
                                        =
                                        to S
                                           c. c(p =
                                                  o c(D =
                                                        x) c
                                                           (p   =
                                                                x) c
                                                                   (:   =
                                                                        x)       q' x)
                                                                                    = x=        m   =
          (D =       *             o    = R w  P = P w = P w    = wp    =        P         )R o              =   =
       O %           %             (p   .>    < .w < (m <       N)<     tn           N) (
                                                                                     =  =21 .s. &=           M &
       :7 (p                       Z    :ù        i;l i4        ='
                                                                '       k'
                                                                         :           i
                                                                                     .à k) Q i>              u
          (D
           G.                      = w
                                   X             (m     =       tn      tr           = Cn A  -. N)
           r m                          rn       m      m       m       m            m m (p m                m m
           (b                                                                        @) @) c. @)
           D.
           r
           =                                     m      D       C)      C)           C) C)          C)   D D D
           *
                                                 (D
                                                 5      5*      s'      s'           B' B'
                                                 û)     :
                                                        T
                                                        O
                                                                Q
                                                                O
                                                                        Q
                                                                        O
                                                                                     C
                                                                                     O O
                                                                                        R*          %    T T T
                                                                                                         O O O
                                                 =     :3       =       =            D     D        R    = =     =
           (Q                                    &     *
           r                                     *
                                                 p1    K.
                                                       e        I       Q             M    k             K K Q
           G-                                    .
                                                                                     (n    a        K    (
                                                                                                         1 'd 'd '
                                                 c.    c        c       c             c    c             c c     c
           œ                                     *
                                                 œ     f
                                                       ?-                             (E   î.            t t t
           r                                     c     >        >       >             >    >             > > >
           =                                     K     K        K       K             X    Q             K K Q
           =
       5   :U
           c                                     c     c        c       c             U    U             c ? U
       0
       e
       G 0
       * c
       R B
         *
       S % K                            K




                                                                                                                      O        = r
%
O
œ
                                                                                                                               * Q
                                                                                                                               -

c
Q                                                                                                                     7        T I
Y
&.
V
o
                                                                                                                               * 0
D                                                                                                                              * Y
V                                                                                                                         >
l
c                                                                                                                         d.   7 a
O
                                                                                                                          *    g. *'
                                                                                                                               * O
                C)       C)             C3        C)    C)      D       D    D       O D            D    D D O                 * =
                         U              c         c     C7      c       c                           U    U c U                   *
                Q        .L                       tb    tb      tb      tb   3       3 3            3    3 3 è
                &        D              D




                                                                                                    M    M M M
                         X              CD        %     zx      4x      zx   M       M M
                Q                       G)        &
                                                  =
                                                        C
                                                        u
                                                                &
                                                                =
                                                                        (
                                                                        =
                                                                         D                          9    O P P
                                                                             N       N M            D    b o o
                œ                                 io    io      ïo      ïo   =       M L            o    o   o o

                (D       CD             D         =     =       =       =k   D       & &            D    &   & D
                '<       '<                       N)    NJ      M       N)   A       D &
                B                                 3     O
                                                        N       B       B    1       N D
                                                                                     & N            y    &
                                                                                                         - & D
                                                                                                           N N
                &        %              (D                                   O
                                                                             N       M
                                                                                     N M
                                                                                       N            M    M M M
                L
                D
                         N)             Di        D     M
                                                        N       D       D    M       M M            B    D L L
                =        &
                         u
                                        &=        o
                                                  =
                                                        o
                                                        u
                                                                o=      o
                                                                        wx
                                                                             &
                                                                             =
                                                                                     D D
                                                                                     = =
                                                                                                    &
                                                                                                    =
                                                                                                         c
                                                                                                         =
                                                                                                             D
                                                                                                             =
                                                                                                               &=
                e        to              to       D     D       &       D    D       M M            D    &   D c
                D        D              C)        D     D       C)      C7   O       D     D        D    D   D   D
                c        c              c         c     *       c       c    c       c     c        c    c   c   c
                Q        Q                        Q     *-      :7      q    Q       Q     N        Q    Q   Q
                                                  rp    !0.     (p      (p   *       *     *        *    m   *   *Q
                R        R              R         R     <
                                                        *       R       R    R       R R            R    R R R
                                                        o.



X
m                                                 =     &       &       u    &       D     =        D    D &     =
c                                                 N)    A       pn      u    A       &     =        <    A R =
*
                                                  B     X       o
                                                                N       3    û       &N D
                                                                                        N           3    Q o
                                                                                                           x b
                                                  c)
                                                  D     o
                                                        L       ha
                                                                D       >)
                                                                        --   O       M M            M
                                                                                                    L    Q t
                                                                                                           M M
O                                                                            N       N N
(D                                                &     D       &
                                                                        0
                                                                        &
                                                                             M
                                                                             D
                                                                                     M M
                                                                                     D &            &
                                                                                                         x   L
                                                                                                         D D &
                                                  A     u       =       u    =       = =            =    =   =   =
                                                  &     N)      NJ      N)   &       M M            &    M   M H
     Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 32 of 35
                               D &
                               M <
                                         o o (=D = o = s. D o oU o o o                        D D
                                                                                              * %
                                                                                                             (D
                                                                                                             A
                                                                                                                  =
                                                                                                                  D
                                                                                                                        =

                                         M
                                         '                B 2: R o Q B                                                  N
                               B Q       C) D 2 . C1 O Q
                                          - :
                                            x o   :
                                                  x  Q '
                                                       :i o4 co t m ch k!
                                                       fp
                                                                                              L Q
                                                                                              Q Q
                                                                                                             Q    Q
                                                                                                                  (D
                                                                                                                        =
                      ?        O Q
                               D         N) N.
                                         N  N) c NN) N)
                                                     N          D                                            N          N
        &
        O         O            &=
                                 M
                                    D    o D * o D              o B
                                                                  o o
                                                                    û) xa
                                                                       o Bo s
                                                                            oa                M M
                                                                                              D    &
                                                                                                             N)
                                                                                                             o
                                                                                                                  D
                                                                                                                  &     * 4
                                                                                                                        o
                                                                                                                        = o
                  O                 =    =                      =   = D. = = =                u    u              NJ
        O
         =        =             O   X    G) to o' G3 =
                                            =  '
                                               Q  =  to         u) to * = tn c)
                                                                      m                       =    œ              D     'Q O
                                                                                                                           e-
        *         *             =   &    = D X. -x C            = & ' = = &
                                                                w œ c to w -<
                                                                                              =
                                                                                              X
                                                                                                   &
                                                                                                   m
                                                                                                             =    N)
                                                                                                                  D
                                                                                                                        =
                                                                                                                        & *
                                                                                                                             =
        =         =             A   œ    4x œ .0 G) œ
                               4 y       K) kl m kà K           4
                                                                ha L
                                                                   =& ==
                                                                       * '
                                                                         =
                                                                         w' i
                                                                            o;l 4
                                                                                o             O    o
                                                                                                             4&
                                                                                                             o
                                                                                                                  kk
                                                                                                                  '<    G) m
                                                                                                                        a)
                               & =       N) -k = . to =                                                                    =
                               m m       m m o O m m            m m * m m m                   m m            m    m     m (o
                                                                                                                           D
                                         @) (5 o. (D m          çn @) P= (/) m (p             0 0                 (5    m
                                                                                                                        - 1V
                                                   =                                                                       =
                                         K < =(5 < <                     o. m       (p @)     m <
                                                                                              *                         O
                                         o t
                                         O       O M
                                                 Q                          %       *    '<   O t            (7   O     O
                                         E <W''  (D ./                      =       O.
                                                                                     - m      % =K.               N     D
                                                     - .                    m      .P -1                          (p    N
                                         ö- Ol . fp O                       =
                                                                            0        ..- m     = O                      t
                                         c X           o. ?                    .   C r         n.
                                                                                               * o
                                                                                                  Xl         k
                                                                                                             (9         N
                                         to O          B œ0                N       x          -N  n.
                                           = o.        ûl = .                                                     X     Y        Y
                                          -'  =.                           u K                t-   X.
                                         T ec          U (o                                   œ    c         c    =
                                                       K (
                                                         cp                                   Y    c                             c
                                         <û) (
                                             ND
                                                                                              c
                                                                                              Y
                                                                                                   *
                                                                                                   N              O     K        K
                                                       c .N                                                       Y     c        c
                                         * '
                                         c                                 K                  K o                 >
                                         .
                                            O             O
                                                          =                c                  c =                 U
                                         U =              û)
                                         U =              =                                        :3
                                         @) c.            0.                                       (Q.
                                              O           O                                        O
                                              K           Q                                        E
                                              D           c                                        c




:
D
c                                                                                                        N
8
O                                                                                                        *
Q
Y
D.
V                                                                                                        <
O
D
(p
1                                                                                                        c
c
O
             C)           C3   D o        o o          o /      o n        O O O              0 0            C)   C)    C)
             c1           c1   o c        l o          D D      C D        1I c1 c1           c1 c1           I
                                                                                                                  c     c
             (D           (D   3 3        3 Y          3 3      3 3         e c &             c œ            to
                                                                                                                  &     O




             N)           M
                                                                           M M M
                                                                           œ œ œ              M M            <
                                                                                                             =    c     W        W
             (z           U1   M M        M M          M M      = =        M M M              < <                 &     D        o O
                               P &        M M          M M      b b        Y Y Y              M O                       Nâ       K) O
             (D           to   Y L        Y Y          B Z      o o        œ œ œ              Y Y            y
                                                                                                             =    b     ch
                                                                                                                        ha
                                                                                                                                 c) c
                                                                                                                                 N) *

             D            D    D D        D o          = =      D o         D D         &     D D            D    =     =        -k rn
             ç
             >o           k!   N) N)      N)                                                                      O     N)       N) M
             =            =    D  R3      D N)
                                             X         N)
                                                       Q K)
                                                          X     K) N)
                                                                D  D        L D D             D D            X    27
             N                 N    N     N   N            N    N   N       Q Q Q             Q Q            N    (ND   4x
                                                                                                                        N        .>
                                                                                                                                 N    .
                                                                            M M M             M O            N)    M    M        M    n
             o
             =
                          o
                          =
                               o o
                               = =
                                          o o
                                          n u
                                                       o o
                                                       = =
                                                                o= o
                                                                   n
                                                                            D & &
                                                                            = = =
                                                                                              D &
                                                                                              = =            D     &    O        D    x
                                                                                                                                      v
                                                                                                             =     M    =        =    -
                                                                            =      =    =     =    =               &    <        <    *
             O            T    D m        D m          O X      D m         D X X             D X            C)   O     O        D    *
             c            (p   c (p       c (p         c (p     = (p        c * *             c m            c    c     c        c    *
             Q            *    Q *        Q *          Q V      Q O         N * œ             N *            Q    Q     Q        Q    -
             *            9-   * 9.       (D Q.        (p Q.    (p Q.                                        *
                                                                                                             :7
                                                                                                                  (p    (p
                                                                                                                        23
                                                                                                                                 *
                                                                                                                                 = *
                                                                                                                                      Q
             R            <3
                          (    R (
                                 <p       R *<         R œ<      R (
                                                                   <p       R *
                                                                              < *
                                                                                <             = *
                                                                                              - <
                          n.        o.        o.           n.       n.             c    c          c



'U                                                                                                                                    *
c            &            D    * 0       '& D          = &      D D         &       D o       o o            D
O            W
             N            <    M N        M -          M <      M <         N                                2x
             =            I    L Q        D 1          I N      - û
                                                                x           x      I I        M I
                                                                                              N              N
9.           <
             D            o
                          L    a o
                               L L        m o
                                          D L          O D
                                                       D o      m
                                                                B >
                                                                  x         =
                                                                            N      ON   O
                                                                                        N     =
                                                                                              N    D
                                                                                                   N         N                        *
                                                                  M         M       M   M     M    M         M
             D
             =
                          D
                          =
                               D o
                               = u
                                          & D
                                          A a
                                                       Dn D
                                                          =
                                                                & D
                                                                = =
                                                                            D
                                                                            =
                                                                                    &
                                                                                    =
                                                                                        &
                                                                                        =
                                                                                              D
                                                                                              =
                                                                                                   D
                                                                                                   =         D                        *
             A            œ    O e        œ e           œ e     Y œ         =       œ   D     =    &                                  *
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 33 of 35

                               0 =                               C    *       D             &            D
           =       =           r r               =       r       r    r
           D D                 & &               D &             D    D       &             &            &            X
           Q Q                 Q Q               Q Q             Q Q          Q             N            N            Y
           * m                 o m               & *             D m                                                  X
           E œ
             N                 Q Q               Q Q             U O
                                                                   x          2
                                                                              *
                                                                                            Z
                                                                                            D
                                                                                             :           ZZ
                                                                                                         (N           Q)
           C C                                                                                                        œ
           & =                 o o               D       D       D D          &             =            =
                                                                                                                      L.



           r                   r                 r                            r             r            r
           2* 1                2* A
                                  y              2*      1                    2*      e
                                                                                      d     *
                                                                                            2       *
                                                                                                    d    *
                                                                                                         2 1
            o *                 o 2
                                e                 o      *            *        o)
                                                                               @      22                 o :
                                                                                                         *
            * t                   u?              œ      t            t               u.    o
                                                                                            *       2
                                                                                                    =2     =
            * =                * D                *      =            =       *        X    *       :D   * =
           t O                 œ O               t O                  O       Q:      X     (Z      O    X X
                               r       r         œ       c                    &       D     &       D    D D
           r       =           =       =         =       =            =       TN      Cq    (N      CN   œ œ
           D &                 &       &         D       O            D       &       D     &       &    D D
           Q Q                 œ
                               N       œ
                                       N         Q Q                  Q       Q       Q     Q       Q    Q Q
           m œ                 r       r         c c                  (N      O       F)    %       %    m o
           Q Q                 œ
                               N       œ
                                       N                              Q       Q       Q     Q       Q    Q E
           D &                 & &                                    rv                    X       X    = &
           =       r           D D               *       0            CD      C7      O     &       &    =    r


      O O          O           &       &         e e             0    0                         1    1
                               &       &         + %             &    &
                                                                              =
                                                                              &             X
                                                                                            =
                                                                                                    X
                                                                                                    r
                                                                                                         V V
      m œ          m           b b
                               & &
                                                                              D             *       *    *    *
                                                 r       r                    D             F)      O    +    %
                               e e               N N             X    X                     &       &    &    &




                                                                              O       &     D       &    D    &
      1        I       I           I   I             1       I   1     I      V       V     V       V    V V
      c c c                    D D               c c             c c                  c     c       D
      O X X                    0 0               0 0             0 0          O       O     (J      (J   U X
                                                                                                                      >
                                                                                                                      O
                                                                                                                      L)
                                                                                                                      @)
                                                                                                                      c
                                                                                                                      (7
                                                                                                                      K
                                                                                                                      .
                                                                                                                      œ
                                                                                                                      Y
                                                                                                                      D
                                                                                                                      Q
                                                                                                                      &
                                                                                                                      X




                                                 c               (D
                               X                 >               >
                               O                 O               o
                   @)          r                 r               =
                   c           c                  c              C (z)
                               u                  =
                                                                              C)      (D    Q)      X
                                                 O               0 1                        D       c
                               O X                                            =       =     =       =
                               x' *               N               4 C*        œ       Q.    œ       œ
                               * D
                               D *
                                                  *               * =         O       O     O       O
           D                   &                 P o
                                                 =                D 7
                                                                  P) 9        =        =    =       =
        5M = .                 u. D*
                               .
                                                 '
                                                 u >                 -
                                                                 r= (.7
                                                                              Z
                                                                              X rX
                                                                                  Z         Z
                                                                                            X. Y*a:
                                                                                                    K
                               ro      *4-       = x
            p) e                       :                                                    > Uo 5 .
      > A (=                                      o              O        -   > *d
                                                                                .
               (7              X1 =                              œ1 o            (u >
      œ < X GOu.               o c                oI <            o c         gf @) d       v; *u (d
      > =d O= œ
      *                                           l d            - s
                                                                 F
                                                                 .
                                                                   O          * :*          : c* *
                              = E U) = r                         =                          =    u
      > m O w-                œ m .  m *                         m .D         : *
                                                                                cGx         O œ O
      œ œ 5 o              >w > œ ë
                                  u > X                          > c                        > œ >
                           = F- F- * F- F-
      œ œ                  o. g) g) R @) g)
                           O                                     * X                >  @)   * > *
      œ œ                  = ua tu -Q ua ua                      œ œ                u2 LU   œ œ œ
   *       %                * m %      'm o                      m    N                r    N & *
   U       P                0. v = U % o                         %    %                %    % a &
   N       %               X> (: a .5 (: k  y                                       G &     6 G &
   o       m                   (:o m .-. (o m                    &    =             o m     m = m
 I &       c               c c) m .G c) ko                       O    m             = O     D r D
  o   =    =               P) m m E m m                          =
                                                                 &
                                                                      r
                                                                      D
                                                                                    o. (N   (N c (N
                                                                                            & 'n O                %
 =    O    O               c D D '% c &                                             D &
 a
      m
      N    m
           N               r
                           *
                           n Q Q o. Q  Q                         Q Q                  (
                                                                                      Nx    Q -' Q
  L   ro   ko                o m    co ko                        & œ                  O
 t
 *) Q E:                   X' r: Q 6 r: 1:                       E 2                  &N    1: 2                  œ
 * eq c)                   œ >- to * pw c)                       N N                   U<   D    X                o
 O o o                        o o c (o o                         D D                   c    =       D
                           =                 M
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 34 of 35
              '



              Jf                         <p ,                       tri            %mL
              1t             '           D iv                       D              t
                                                                    .a.
              !.                 '        -'
                                           -?                .                     D
              ;.
              lv
                                         Q :'.
                                         tlzbls
                                                                    a :.
                                                                    ttb'I7
                                                                              .    -'-
                                                                                   QJ
              6l
               $
                                       >
                                       uzA
                                         #
                                                                     >.
                                                                     tu
                                                                                   tu
                                                                                   >
                             '                                                g
                                       a:/                           X.            ua
                  i
                  . -- ..
                                       C)/                           O .''.        **
                                 .....  .Ntj                ...         .t
                                                                     . ..
                                       <                            <a
                                       D'
                                       I                            o
                                         N e                        w
                                         œUe
                                         L .             '          fE.
                                         >J                         uuN
                                         ku .                       >             n
                             '           (f '                       uJ.
                                                                    C             ..-
                                                                                  <                           œ
                  .                       () .                      O..           û.                          C
                   . - ..                   .                       u.4           ul .a                       o1
                  k
                  l
                      .                  on ... .
                                         -
                                         D.
                                                          . < yh'..
                                                            tn '
                                                            D   ,
                                                                                   tl
                                                                                  <>a u-.
                                                                                  #-)-
                                                                                  @  m<œ evq
                                                                                           -j
                                                                                            w
                                                                                                           o
                                                                                                           o
                                                                                                          .W
                                                                                                           W
                                                                                                                       4!
                  1
                  '
                                         -'>
                                         x .
                                         tot. ,          .  N'...                 a...d WX
                                                                                     u3
                                                                                      lm
                                                                                       v%
                                                                                        -.
                                                                                         va
                                                                                          -O
                                                                                            D
                                                                                                           *'
                                                                                                           %'
                                                                                                           >                    d g
                                                                                                                                  r
                  I
                  k
                   S
                                         p
                                           m-
                                                         .
                                                         .         C
                                                                   u
                                                                   L
                                                                   a
                                                                   o
                                                                                  W.'- <
                                                                                    oOoD>                     G
                                                                                                              aO
                                                                                                                   J             7
                                                                                                                               Tw Y=
                  i                      WnE
                                           x
                                           '. . .                 *$
                                                                   .e'
                                                                     ''
                                                                      -J-
                                                                                                                               4 %
                                                                                                                       1 >X &C J
                  i          .           t'
                                         '
                                         D'                       li
                                                                  n
                                         am:
                                         -
                                          P
                                           .
                                                        .
                                                        '
                                                                  Df

                                                                  œJ
                                                                  G
                                                                    )
                                                                    (
                                                                                                          :
                                                                                                          **
                                                                                                          r)
                                                                                                                   -
                                                                                                                       .
                                                                                                                       .
                                                                                                                               o %
                  h                       ku                      >.                     -   -       -
                  !                      (r '                     tu .                                                       l                                        --
                                         o6         .             X'
                  ;k.                . - .u
                                          A.'                     uO. '
                  .y
                  r
                   '
                  .j
                    '                       h
                                           < x+
                                          m''' '
                                          '
                                          D    .
                                                   .'                y                                                      J d* /
                                                                                                                                 e
              1:t
               i
               t
                1
                                          w
                                          t..
                                          uo ;
                                         >z
                                                                    -
                                                                    j.
                                                                    t                        j
                                                                                                 a
                                                                                                         w.
                                                                                                                       >       Y      --...#*

                             ,           kzkl.j
                                         (    '?                    ..                       !<                                       <J
                  l
                                         o ''
                                         >u. ?
                                                                    k
                                                                    (
                                                                    i                                              ):/
                                                                                                                     )         -
                                                                                                                                        a)
                                                                                                                                                      td 't
                                                                                                                                                      J-A =J
                                                                                                                                                           ç
                                                                                                                                                           >
                                                                                                                                                                      Z
                  '
                  j
                                                                                                                               (;                     (e >
                  !                                                                                                            t.*e                   w
                                                                                                                                                      -e
                                                                                                                                                       ke
                                                                                                                                        J & ç
                                                                                                                                        &
                                                                                                                                            'aee
                                                                                                                           A           ,.,                            d
                                                                                                                       :                              &           ,x
                                                                                                                               &
                                                                                                                                                      =
                                                                                                                                       '%.*'t
                                                                                                                                                3 .        $k..
                                                                                                                                        .t
                                                                                                                                         ''vi.:
                                                                                                                                              $)t ..
                                                                                                                                             <-.:66ï
                                                                                                                                                   h'/'
                                                                                                                                                ., :.s
                                                                                                                                                 .'
                                                                                                                                                  iq.
                                                                                                                                                 krw'
                                                                                                                                                    fh;
                                                                                                                                                      . .
                                                                                                                                                  N *'J'''
                                                                                                                                                      y,
                                                                                                                                                       '
                                                                                                                                                       i.
                                                                                                                                                        j,
                                                                                                                                                         g
                                                                                                                                                         '
                                                                                                                                                         -
                                                                                                                                                         /
                                                                                                                                                         1.
                                                                                                                                                       ,p1
                                                                                                                                                          ç
                                                                                                                                                          ;
                                                                                                                                                          -
                                                                                                                                                          .,
                                                                                                                                                          k..#*)
                                                                                                                                                               -
                                                                                                                                                            x; ....
                                                                                                                                                              VXVA*
                                                                                                                                                               tt
                                                                                                                                                                r
                                                                                                                                                                ;
                                                                                                                                                                '$
                                                                                                                                                                 s.'
                                                                                                                                                                 e.
                                                                                                                                                                  V''
                                                                                                                                                                    1jtZ
                                                                                                                                                                       *:'':
                                                                                                                                                                       ' #t
                                                                                                                                                                       ,;
                                                                                                                                                                      .q1' .
                                                                                                                                                                      '
                                                                                                                                                                      ;LA-
                                                                                                                                                                         1 .'
                                                                                                                                                                            -.'
                                                                                                                                                                        *          ke
                      N T                                                                                                                                                      .dy#'



                                                                   %
                          # r
                            f
                        çd                                         O                                                                                  n1
                        = >
                        :..c
                           . <g; y
                           d                                                                                       *e
                                                                                                                     .
                                                                                                                       *
                                                                                                                           >
                                                                                                                               =
                                                                                                                               -
                                                                                                                               -                   m
                                                                                                                                                      œ
                                                                                                                                                      X
                                                                                                                   .                              'm
                        # : : %                                                                                      *         =                      c
                          j to
                             .
                             e -g s'f                                                                              .
                                                                                                                   ..
                                                                                                                    e
                                                                                                                               -
                                                                                                                               -
                                                                                                                               -
                                                                                                                               =
                                                                                                                                                      X
                                                                                                                                                      c
                                                                                                                                                      &
                                                                                                                               *                      c
                            ö v.                        o (.).                                                             *   -                      œ
                            - J j 4. -                                                                                 *                              c
                        9 -7 c #
                               < 6
                               r d                                                                                                                    ru
                            < L                                    v
                            g4* -'
                                 ô ö %a                  ,

                   u
Case 2:09-cr-14007-KMM Document 693 Entered on FLSD Docket 07/20/2021 Page 35 of 35




                  1
                  1
                 11
                  1
                 11
                  1
                  ,
              1
              l'
              1'
                   1
                   1
                   '
               I
               f
              II
              f
              l
              I
             I
             I
             /
             1
             /'
             1.
              11
             /1
         ,4 1
           '?
        /z
        /
        )l
        !
        ;l
        It
        $
        j3
        ,
